 

Exhibit 10.2

  

 



  





[tv527223_ex10-2img01.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 



  

as Administrative Agent,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

and

 

JAKKS PACIFIC, INC.,

DISGUISE, INC.,

JAKKS SALES LLC,

MAUI, INC.,

MOOSE MOUNTAIN MARKETING, INC., and

KIDS ONLY, INC.,

 

as Borrowers

 

Dated as of August 9, 2019

 



 



 

   

 

  

TABLE OF CONTENTS

    Page         1. DEFINITIONS AND CONSTRUCTION. 1           1.1. Definitions 1
  1.2. Accounting Terms 51   1.3. Code 51   1.4. Construction 52   1.5. Time
References 53   1.6. Schedules and Exhibits 53   1.7. Divisions 53   1.8. Effect
of Amendment and Restatement; No Novation 53         2. LOANS AND TERMS OF
PAYMENT. 53           2.1. Revolving Loans. 53   2.2. [Reserved]. 55   2.3.
Borrowing Procedures and Settlements. 55   2.4. Payments; Reductions of
Commitments; Prepayments. 63   2.5. Promise to Pay; Promissory Notes. 68   2.6.
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations. 69
  2.7. Crediting Payments 71   2.8. Designated Account 71   2.9. Maintenance of
Loan Account; Statements of Obligations 71   2.10. Fees. 72   2.11. Letters of
Credit. 72   2.12. LIBOR Option. 82   2.13. Capital Requirements. 84   2.14.
[Reserved]. 85   2.15. Joint and Several Liability of Borrowers. 85       3.
CONDITIONS; TERM OF AGREEMENT. 88         3.1. Conditions Precedent to the
Initial Extension of Credit 88   3.2. Conditions Precedent to all Extensions of
Credit 89   3.3. Maturity 89   3.4. Effect of Maturity 89   3.5. Early
Termination by Borrowers 89   3.6. Conditions Subsequent 90

 



  -i- 

 

  

TABLE OF CONTENTS

(continued)

      Page         4. REPRESENTATIONS AND WARRANTIES. 90           4.1. Due
Organization and Qualification; Subsidiaries. 90   4.2. Due Authorization; No
Conflict. 91   4.3. Governmental Consents 91   4.4. Binding Obligations;
Perfected Liens. 92   4.5. Title to Assets; No Encumbrances 92   4.6.
Litigation. 92   4.7. Compliance with Laws 92   4.8. No Material Adverse Effect
92   4.9. Solvency. 93   4.10. Employee Benefits 93   4.11. Environmental
Condition 93   4.12. Complete Disclosure 94   4.13. Patriot Act 94   4.14.
Indebtedness 94   4.15. Payment of Taxes 94   4.16. Margin Stock 95   4.17.
Governmental Regulation 95   4.18. OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws 95   4.19. Employee and Labor Matters 96   4.20. No
Default under Material Contracts; Disney Licenses. 96   4.21. Leases 96   4.22.
Eligible Accounts 96   4.23. Eligible Inventory 96   4.24. [Reserved]. 97  
4.25. Location of Inventory 97   4.26. Inventory Records 97   4.27. [Reserved].
97   4.28. Notes Documents 97   4.29. Term Loan Documents 97   4.30. Hedge
Agreements 97   4.31. Insurance 97   4.32. HK Collateral Documents. 98        
5. AFFIRMATIVE COVENANTS. 98           5.1. Financial Statements, Reports,
Certificates 98

 



  -ii- 

 

  

TABLE OF CONTENTS

(continued)

    Page           5.2. Reporting 99   5.3. Existence 99   5.4. Maintenance of
Properties and Material Contracts 99   5.5. Taxes 99   5.6. Insurance. 100  
5.7. Inspection. 100   5.8. Compliance with Laws 101   5.9. Environmental 101  
5.10. Disclosure Updates 102   5.11. Formation of Subsidiaries 102   5.12.
Further Assurances 103   5.13. Lender Meetings 104   5.14. Location of
Inventory; Chief Executive Office 104   5.15. OFAC; Sanctions; Anti-Corruption
Laws; Anti-Money Laundering Laws 104   5.16. Notices 104         6. NEGATIVE
COVENANTS. 106           6.1. Indebtedness 106   6.2. Liens 106   6.3.
Restrictions on Fundamental Changes 106   6.4. Disposal of Assets 107   6.5.
Nature of Business 107   6.6. Prepayments and Amendments 107   6.7. Restricted
Payments 108   6.8. Fiscal Periods; Accounting Methods; Names and Jurisdictions
109   6.9. Investments 109   6.10. Transactions with Affiliates 109   6.11. Use
of Proceeds 110   6.12. Limitation on Issuance of Equity Interests 110   6.13.
Inventory with Bailees 110   6.14. Amendments to Subordinated Indebtedness 111  
6.15. Sale-Leasebacks 111   6.16. Hazardous Materials 111   6.17. No Burdensome
Agreements 111   6.18. Limitations on Certain Loan Parties 112

 



  -iii- 

 

  

TABLE OF CONTENTS

(continued)

      Page         7. FINANCIAL COVENANTS. 112         8. EVENTS OF DEFAULT. 112
          8.1. Payments 112   8.2. Covenants 113   8.3. Judgments 113   8.4.
Voluntary Bankruptcy, etc 113   8.5. Involuntary Bankruptcy, etc 114   8.6.
Default Under Other Agreements 114   8.7. Representations, etc 114   8.8.
Guaranty 114   8.9. Security Documents 114   8.10. Loan Documents 115   8.11.
Change of Control 115   8.12. Invalidity of Intercreditor Agreement 115   8.13.
HK Loan Parties; Non-US Loan Parties 115       9. RIGHTS AND REMEDIES. 115      
    9.1. Rights and Remedies 115   9.2. Remedies Cumulative 116         10.
WAIVERS; INDEMNIFICATION. 116           10.1. Demand; Protest; etc 116   10.2.
The Lender Group's Liability for Collateral 116   10.3. Indemnification 117    
    11. NOTICES. 118         12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION. 119         13. ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS. 123           13.1. Assignments and Participations. 123   13.2.
Successors 127         14. AMENDMENTS; WAIVERS. 127           14.1. Amendments
and Waivers. 127   14.2. Replacement of Certain Lenders. 129   14.3. No Waivers;
Cumulative Remedies 130         15. AGENT; THE LENDER GROUP. 130           15.1.
Appointment and Authorization of Agent 130

 



  -iv- 

 

  

TABLE OF CONTENTS

(continued)

    Page           15.2. Delegation of Duties 131   15.3. Liability of Agent 131
  15.4. Reliance by Agent 132   15.5. Notice of Default or Event of Default 132
  15.6. Credit Decision 133   15.7. Costs and Expenses; Indemnification 133  
15.8. Agent in Individual Capacity 134   15.9. Successor Agent 134   15.10.
Lender in Individual Capacity 135   15.11. Collateral Matters. 135   15.12.
Restrictions on Actions by Lenders; Sharing of Payments. 136   15.13. Agency for
Perfection 137   15.14. Payments by Agent to the Lenders 137   15.15. Concerning
the Collateral and Related Loan Documents 137   15.16. Field Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
137   15.17. Several Obligations; No Liability 138         16. WITHHOLDING
TAXES. 139           16.1. Payments 139   16.2. Exemptions. 139   16.3.
Reductions. 141   16.4. Refunds 142         17. GENERAL PROVISIONS. 142        
  17.1. Effectiveness 142   17.2. Section Headings 143   17.3. Interpretation
143   17.4. Severability of Provisions 143   17.5. Bank Product Providers 143  
17.6. Debtor-Creditor Relationship 144   17.7. Counterparts; Electronic
Execution 144   17.8. Revival and Reinstatement of Obligations; Certain Waivers
144   17.9. Confidentiality. 145   17.10. Survival 147   17.11. Patriot Act; Due
Diligence 147   17.12. Integration 147

  

  -v- 

 

 

TABLE OF CONTENTS

(continued)

 



      Page           17.13. JAKKS as Agent for Borrowers 148   17.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 148  
17.15. Intercreditor Agreement 149





 



  -vi- 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit B-2 Form of Bank Product Provider Agreement Exhibit C-1 Form
of Compliance Certificate Exhibit J-1 Form of Joinder Exhibit L-1 Form of LIBOR
Notice Exhibit P-1 Form of Perfection Certificate Exhibit P-2 Form of Promissory
Note     Schedule A-1 Agent's Account Schedule A-2 Authorized Persons Schedule
C-1 Commitments Schedule D-1 Designated Account Schedule E-1 Existing Letters of
Credit Schedule P-1 Permitted Investments Schedule P-2 Permitted Liens Schedule
R-1 Real Property Schedule 3.1 Conditions Precedent Schedule 3.6 Conditions
Subsequent Schedule 4.1(b) Capitalization of Loan Parties Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries Schedule 4.1(d) Subscriptions,
Options, Warrants, Calls Schedule 4.6(b) Litigation Schedule 4.11 Environmental
Matters Schedule 4.14 Permitted Indebtedness Schedule 4.25 Location of Inventory
Schedule 4.31 Insurance Schedule 5.1 Financial Statements, Reports, Certificates
Schedule 5.2 Collateral Reporting Schedule 6.10 Transactions with Affiliates

 

  -vii- 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of August 9, 2019
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent"), JAKKS PACIFIC, INC., a Delaware corporation ("JAKKS"), the
Subsidiaries of JAKKS identified on the signature pages hereof as "Borrowers",
and those additional entities that hereafter become parties hereto as Borrowers
in accordance with the terms hereof by executing the form of Joinder attached
hereto as Exhibit J-1 (each, a "Borrower" and individually and collectively,
jointly and severally, the "Borrowers").

 

WHEREAS, Borrowers, Agent and certain Lenders are party to that certain Credit
Agreement, dated as of March 27, 2014 (the "Original Closing Date") (as
heretofore amended, modified or otherwise supplemented, the "Original Credit
Agreement"); and

 

WHEREAS, the parties to the Original Credit Agreement desire to amend and
restate the Original Credit Agreement in its entirety pursuant to this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.DEFINITIONS AND CONSTRUCTION.

 

1.1.        Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

"2020 Convertible Notes" means the 4.875% convertible senior notes due June
1, 2020 issued by JAKKS to Regions Bank pursuant to the 2020 Convertible Notes
Indenture in an aggregate principal amount not to exceed $1,905,000 after giving
effect to the transactions to occur on the Closing Date.

 

"2020 Convertible Notes Indenture" means that certain Indenture dated June 9,
2014, between JAKKS and Regions Bank, as trustee (as successor trustee to Wells
Fargo Bank, National Association), pursuant to which JAKKS issued the 2020
Convertible Notes, as in effect on the Closing Date.

 

"2023 Oasis Convertible Notes" (i) the $21.5 million principal amount
convertible senior note, issued on November 7, 2017 and amended and restated on
August 9, 2019, (ii) the $8.5 million principal amount convertible senior note,
issued on July 26, 2018 and amended and restated on August 9, 2019, and (ii) the
$8.0 million principal amount convertible senior note, issued on August 9, 2019,
each issued by JAKKS to Oasis Investments II Master Fund Ltd.

 

"A.S. Design Limited" means A.S. Design Limited, a company incorporated in Hong
Kong with registered number 453139.

 



 -1- 

 

 

"Acceptable Appraisal" means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company reasonably satisfactory to Agent and (b) the scope and methodology
(including, to the extent relevant, any sampling procedure employed by such
appraisal company) of which are reasonably satisfactory to Agent, in each case,
in Agent's Permitted Discretion.

 

"Account" means an account (as that term is defined in the Code).

 

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

"Account Party" has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of
this Agreement.

 

"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
this Agreement.

 

"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of this Agreement.

 

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

"Agent" has the meaning specified therefor in the preamble to this Agreement.

 

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 



 -2- 

 

 

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

"Agent's Liens" means the Liens granted by each Loan Party to Agent under the
Loan Documents and securing the Obligations.

 

"Agreement" means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Fixed Charge Coverage Ratio
of Borrowers for the most recently completed month for which financial
statements have been delivered pursuant to Section 5.1; provided, that for the
period from the Closing Date through and including the date on which financial
statements are delivered pursuant to Section 5.1 for the fiscal month ended
September 30, 2019, the Applicable Margin shall be set at the margin in the row
styled "Level III"; provided further, that any time an Event of Default has
occurred and is continuing, the Applicable Margin shall be set at the margin in
the row styled "Level III":

 

 

Level

Fixed Charge
Coverage Ratio Applicable Margin
for Base Rate
Loans which are
Revolving Loans
(the "Revolving
Loan Base Rate
Margin")

Applicable Margin

for LIBOR Rate
Loans which are
Revolving Loans
(the "Revolving
Loan LIBOR Rate
Margin")

I If the Fixed Charge Coverage Ratio is > 1.25 to 1.00 0.50 percentage points
1.50 percentage points II If the Fixed Charge Coverage Ratio is ≥ 1.00 to 1.00
but ≤ 1.25 to 1.00 0.75 percentage points 1.75 percentage points III If the
Fixed Charge Coverage Ratio is < 1.00 to 1.00 1.00 percentage points 2.00
percentage points

 



 -3- 

 

 

The Applicable Margin shall be re-determined as of the first day of each month.

 

"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter
as determined by Agent in its Permitted Discretion; provided, that for the
period from the Closing Date through and including September 30, 2019, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
"Level II"; provided further, that any time an Event of Default has occurred and
is continuing, the Applicable Unused Line Fee Percentage shall be set at the
margin in the row styled "Level II":

 

 

Level

Average Revolver Usage Applicable Unused Line
Fee Percentage I ≥ 50% of the Maximum Revolver Amount 0.25% II < 50% of the
Maximum Revolver Amount 0.375%

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.

 

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

"Arbor Toys Company Limited" means Arbor Toys Company Limited, a company
incorporated in Hong Kong with registered number 1011343.

 

"Assignee" has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

"Authorized Person" means any one of the individuals identified on Schedule A-2
to this Agreement (as such schedule may be updated from time to time by written
notice from Administrative Borrower to Agent), or any other individual
identified by Administrative Borrower as an authorized person and authenticated
through Agent's electronic platform or portal in accordance with its procedures
for such authentication.

 

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 



 -4- 

 

 

"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called "purchase cards", "procurement cards" or "p-cards")), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

 

"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent and the applicable Bank Product
Provider) to be held by Agent for the benefit of the Bank Product Providers
(other than the Hedge Providers) in an amount determined by Agent and the
applicable Bank Product Provider as sufficient to satisfy the reasonably
estimated credit exposure, operational risk or processing risk with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

 

"Bank Product Provider" means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

 



 -5- 

 

 

"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

 

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

 

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

 

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

 

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers or other governing body) of such Person, or any committee
thereof duly authorized to act on behalf of the board of directors (or
comparable managers or other governing body).

 

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to this Agreement.

 

"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 



 -6- 

 

 

"Borrowing Base" means, as of any date of determination, the result of:

 

(a)       85% of the amount of Eligible Accounts, less the amount, if any, of
the Dilution Reserve, plus

 

(b)       the lesser of (i) the product of 85% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers'
historical accounting practices) of Eligible Inventory at such time, and
(ii) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent Acceptable Appraisal of Inventory, multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers'
historical accounting practices) of Eligible Inventory (such determination may
be made as to different categories of Eligible Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, plus

 

(c)       85% of the book value of JAKKS HK's Eligible Accounts, subject to an
acceptable credit review by Agent in its Permitted Discretion of the Account
Debtors of JAKKS HK, in an aggregate amount not to exceed the lesser of
(i) $20,000,000 and (ii) 35% of the total Borrowing Base as of such date, plus

 

(d)       the lesser of (i) unrestricted cash of a Borrower held in a segregated
restricted Deposit Account maintained in the United States with Agent as
security for the Obligations, and in which Agent has a first priority perfected
security interest and which is subject to a Control Agreement, which shall also
provide that no Loan Party can withdraw funds from such Deposit Account without
the consent of Agent and (ii) $15,000,000, less

 

(e)       the aggregate amount of Reserves, if any, established by Agent from
time to time in its Permitted Discretion under Section 2.1(c) of this Agreement.

 

"Borrowing Base Certificate" means a certificate substantially in the form of
Exhibit B-1 to this Agreement, which such form of Borrowing Base Certificate may
be amended, restated, supplemented or otherwise modified from time to time
(including without limitation changes to the format thereof), as approved by
Agent in Agent's sole discretion.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York (and in
respect of any HK Loan Party, Hong Kong), except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term "Business Day" also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.

 

"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of this Agreement or that are properly charged to current
operations, (b) with respect to the purchase price of assets that are purchased
within 90 days of the trade-in of existing assets during such period, the amount
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such assets for the assets being traded in at such time,
(c) expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding any Borrower or any of its Affiliates),
and (d) expenditures for fixed or capital assets relating to leasehold
improvements for which such Person has been reimbursed in cash or receives a
credit from the applicable landlord.

 



 -7- 

 

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

 



 -8- 

 

 

"Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

 

"Change of Control" means that:

 

(a)       any Person or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of Equity Interests of
Administrative Borrower (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Administrative Borrower entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of Administrative Borrower,

 

(b)       any Person or two or more Persons acting in concert, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Administrative Borrower or control
over the Equity Interests of such Person entitled to vote for members of the
Board of Directors of Administrative Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that such Person or group has the
right to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such Equity Interests,

 

(c)       during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Administrative Borrower such that a majority of the members of such
Board of Directors are not Continuing Directors,

 

(d)       Borrowers fail to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (other than pursuant to a transaction
not prohibited by Section 6.3 or Section 6.4),

 

(e)       the occurrence of a "Change in Control" as defined in the Term Loan
Credit Agreement,

 

(f)       the occurrence of any "Fundamental Change" as defined in the 2020
Convertible Notes Indenture, or

 



 -9- 

 

 

(g)       the occurrence of any "Fundamental Change" as defined in the 2023
Oasis Convertible Notes.

 

"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement (which is August 9, 2019).

 

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

 

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party's or its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

"Collections" means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

"Commitment" means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Agent.

 

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of this Agreement.

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors.

 



 -10- 

 

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"Covenant Testing Period" means a period (a) commencing on the last day of the
fiscal month of Borrowers most recently ended prior to a Covenant Trigger Event
for which Borrowers are required to deliver to Agent monthly, quarterly or
annual financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Availability has equaled or exceeded the greater of (i) 15% of the
Maximum Revolver Amount, and (ii) $9,000,000 for 30 consecutive days.

 

"Covenant Trigger Event" means if at any time Availability is less than the
greater of (i) 15% of the Maximum Revolver Amount, and (ii) $9,000,000.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

 



 -11- 

 

 

"Defaulting Lender Rate" means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Revolving Loan Base Rate Margin applicable thereto).

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

 

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months (or such other period as
may be determined by Agent acting in its Permitted Discretion), that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.

 

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

"Disguise Limited" means Disguise Limited, a company incorporated in Hong Kong
with registered number 1287686.

 

"Disney Entities" means, (a) as of the Closing Date, Disney Consumer Products,
Inc. and/or any one or more of its Affiliates, including, without limitation,
including Disney Enterprises, Inc., Disney Consumer Products Latin America,
Inc., Disney Interactive, Inc., Disney Children's Book Group, LLC, Disney
Licensed Publishing, Disney Publishing Worldwide, Inc., Walt Disney Company
Limited, Walt Disney Company (Asia Pacific) Limited, Walt Disney Company
(Australia) Pty Ltd., Walt Disney Company (Australia) Limited, Walt Disney Music
Company, Walt Disney Music Company/Wonderland Music Company, Inc., Walt Disney
Music Company/Wonderland Music Company, Inc./Five Hundred South Songs and Seven
Peaks Music, Walt Disney Records (a division of ABC, Inc.), Marvel Characters,
Inc., Marvel Enterprises Inc., Marvel Characters B.V., Spider-Man Merchandising
L.P. and Lucasfilm Ltd. and (b) from time to time, such additional Persons
affiliated with the Persons listed in clause (a) that enter into a license
agreement or similar arrangement with the Loan Parties.

 



 -12- 

 

 

"Disney License" means each license agreement between any Loan Party and any
Disney Entity.

 

"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures (other than as a result of the optional
redemption by the issuer thereof) or are mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) require
the scheduled payments of dividends in cash (other than to the extent solely
paid in Qualified Equity Interests), or (d) are or become convertible into or
exchangeable (other than at the option of the issuer thereof) for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is 180 days after the Maturity
Date. Notwithstanding anything to the contrary contained herein, the Preferred
Stock shall not constitute Disqualified Equity Interests.

 

"Dollars" or "$" means United States dollars.

 

"Domestic Subsidiary" means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

"EBITDA" means, with respect to any fiscal period and with respect to Borrowers
determined, in each case, on a consolidated basis in accordance with GAAP:

 

(a)         the consolidated net income (or loss),

 

minus

 

(b)         without duplication, the sum of the following amounts for such
period to the extent included in determining consolidated net income (or loss)
for such period:

 

(i)       unusual or non-recurring, and

 

(ii)       interest income,

 



 -13- 

 

 

plus

 

(c)         without duplication, the sum of the following amounts for such
period to the extent deducted in determining consolidated net income (or loss)
for such period:

 

(i)       non-cash unusual and non-recurring losses,

 

(ii)       Interest Expense,

 

(iii)       income taxes,

 

(iv)       depreciation and amortization,

 

(v)       transaction fees and expenses incurred in connection with the
consummation of this Agreement, and

 

(vi)       any non-cash loss (or minus any gain) from foreign currency
translation.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Eligible Accounts" means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Loan Party's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent's Permitted Discretion and in accordance with Section 2.1(c)
to address the results of any information with respect to the Borrowers'
business or assets of which Agent becomes aware after the Closing Date,
including any field examination performed by (or on behalf of) Agent from time
to time after the Closing Date; provided, that any reduction in eligibility
resulting from any such revision shall not be duplicative of any reduction in
availability resulting from the imposition of any Reserve hereunder. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:

 



 -14- 

 

 

(a)       (i) with respect to Accounts that have selling terms of 30 days or
less, such Accounts that are not paid within the earlier of (x) 60 days
following their respective due dates or (y) 90 days following their respective
original invoice dates or (ii) with respect to Accounts that have selling terms
in excess of 30 days and equal to or less than 90 days, such Accounts that are
not paid within the earlier of (x) 30 day following their respective due dates
or (y) 120 days following their respective original invoice dates,

 

(b)       Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)       Accounts with selling terms of more than 90 days,

 

(d)       Accounts with respect to which the Account Debtor is an Affiliate of
any Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

 

(e)       Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are "C.O.D.", cash on delivery or other similar terms,

 

(f)       Accounts that are not payable in Dollars,

 

(g)       Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

 

(h)       Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
or (ii) any state of the United States or any other Governmental Authority
(exclusive, however, of Accounts with respect to which the applicable Loan Party
has complied with the Assignment of Claims Act, 31 USC §3727 or any applicable
state law restricting the assignment thereof with respect to such obligation),

 

(i)       Accounts with respect to which the Account Debtor is a creditor of a
Loan Party, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

 

(j)       [reserved],

 



 -15- 

 

 

(k)       Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(l)       Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition; provided, that Agent shall endeavor to provide written notice to
Administrative Borrower in accordance with Section 2.1(c) of any such
determination of ineligibility,

 

(m)      Accounts that are not subject to a valid and perfected first priority
Agent's Lien,

 

(n)       Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(o)       Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(p)       Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Loan Party of the subject contract for goods or services, or
(ii) that represent credit card sales,

 

(q)       Accounts to the extent that such Account, together with all other
Accounts owing by such Account Debtor and its Affiliates as of any date of
determination exceed (i) with respect to each of Walmart and Target, thirty-five
percent (35%) of all Eligible Accounts, and (ii) with respect to all other
Account Debtors, twenty-five percent (25%) of all Eligible Accounts,

 

(r)       Accounts that are subject to any right, claim, Lien or other interest
of any other Person, other than Liens in favor of Agent, securing the
Obligations,

 

(s)       (i) Accounts (other than those owing by QVC) that arise with respect
to goods that are placed on consignment, guaranteed sale or other terms by
reason of which the payment by the Account Debtor is conditional and, (ii) with
respect to Accounts owing by QVC, to the extent the payment of such Accounts is
conditional,

 

(t)       Accounts that are evidenced by a judgment, Instrument or Chattel
Paper,

 

(u)       Accounts that do not arise from the sale of goods or the performance
of services by a Loan Party in the ordinary course of business, including sales
of Equipment and bulk sales, or

 

(v)       Accounts arising from or in connection with contracts or projects that
are subject to a performance or surety bond.

 



 -16- 

 

 

"Eligible Inventory" means Inventory of a Loan Party, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion and in
accordance with Section 2.1(c) to address the results of any information with
respect to the Borrowers' business or assets of which Agent becomes aware after
the Closing Date, including any field examination or appraisal performed or
received by (or on behalf of) Agent from time to time after the Closing Date;
provided, that any reduction in eligibility resulting from any such revision
shall not be duplicative of any reduction in availability resulting from the
imposition of any Reserve hereunder. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Loan Parties' historical accounting practices. An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)       a Loan Party does not have good, valid, and marketable title thereto,

 

(b)       a Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Loan Party),

 

(c)       it is not located at one of the locations in the continental United
States set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time in accordance with Section 5.14) (or in-transit
from one such location to another such location),

 

(d)       it is stored at any location if the aggregate value of Inventory at
such location is less than $100,000,

 

(e)       it is in-transit to or from a location of a Loan Party (other than
in-transit from one location set forth on Schedule 4.25 to this Agreement to
another location set forth on Schedule 4.25 to this Agreement (as such Schedule
4.25 may be amended from time to time in accordance with Section 5.14)),

 

(f)       it is located on real property leased by a Loan Party or in a contract
warehouse or with a bailee, in each case, unless either (i) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and it is separately identifiable from goods of others, if any, stored
on the premises, or (ii) Agent has established a Landlord Reserve with respect
to such location,

 

(g)       it is the subject of a bill of lading or other document of title,

 

(h)       it is not subject to a valid and perfected first priority Agent's Lien
(except for Liens described in clause (g) of the definition of "Permitted
Liens"),

 

(i)       it consists of goods returned or rejected by a Loan Party's customers,

 

(j)       it consists of goods that are obsolete, slow moving, damaged,
unsaleable or shopworn, work-in-process, raw materials, or goods that constitute
spare parts, packaging and shipping materials, manufacturing supplies, or
display items, bill and hold goods, defective goods, "seconds," or Inventory
acquired on consignment,

 



 -17- 

 

 

(k)       it is subject to third party intellectual property, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights,

 

(l)       Inventory that consists of tooling or replacement parts,

 

(m)       Inventory that consists of any costs associated with "freight in"
charges in excess of normal freight charges,

 

(n)       Inventory that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available,

 

(o)       Inventory that is not covered by casualty insurance reasonably
acceptable to Agent,

 

(p)       Inventory that is covered by a negotiable document of title, unless
such document is delivered to Agent with all necessary endorsements, free and
clear of all Liens except (x) Liens in favor of Agent and (y) in accordance and
subject to the Intercreditor Agreement, a second lien security interest in favor
of the Term Loan Agent, or

 

(q)       Inventory that is not of a type held for sale in the ordinary course
of business of a Loan Party.

 

"Employee Benefit Plan" means an "employee benefit plan" within the meaning of
Section 3(3) of ERISA which any Loan Party establishes for the benefit of its
employees or for which any Loan Party has liability to make a contribution,
including by reason of being an ERISA Affiliate.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 



 -18- 

 

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 

"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
Notwithstanding anything to the contrary contained herein, the 2020 Convertible
Notes and 2023 Oasis Convertible Notes shall not be deemed to be Equity
Interests.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

 

"ERISA Lien" means any Lien in an aggregate amount exceeding $1,000,000 imposed
by or under, or arising in connection with, or resulting from, Title IV of ERISA
or Section 303 of ERISA (or related sections) or any corresponding provision of
the IRC (including Section 430(k) of the IRC.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Event of Default" has the meaning specified therefor in Section 8 of this
Agreement.

 



 -19- 

 

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes and any
franchise taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender's or such Participant's principal
office or applicable lending office is located in or as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Loan Document), (ii) United States
federal withholding taxes that would not have been imposed but for a Lender's or
a Participant's failure to comply with the requirements of Section 16.2 of this
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office, other than a designation
made at the request of a Loan Party), except that Excluded Taxes shall not
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of this Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, treaty,
order or other decision or other Change in Law with respect to any of the
foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.

 

"Existing Letters of Credit" means those letters of credit described on Schedule
E-1 to this Agreement.

 

"Extraordinary Advances" has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

 



 -20- 

 

 

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

"Fee Letter" means that certain fee letter, dated as of even date with this
Agreement, among Administrative Borrower and Agent, in form and substance
reasonably satisfactory to Agent.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, costs associated with
obtaining, or breakage costs in respect of, Hedge Agreements and other non-cash
Interest Expense) during such period, net of interest income, (b) scheduled
principal payments in respect of Indebtedness (to the extent described in
clauses (a), (b), (c), (d) or (e) of the definition of "Indebtedness" and
guarantees in respect of obligations of the type described in clauses (a), (b),
(c), (d) or (e) of the definition of "Indebtedness") that are required to be
paid in cash during such period, and (c) all federal, state, and local income
taxes required to be paid in cash during such period and (d) all Restricted
Payments paid in cash or other assets during such period; provided, that for any
measurement period ending on or prior to June 30, 2020, Fixed Charges shall be
annualized by multiplying the Fixed Charges for the period commencing on the
Closing Date and ending on the last day of such measurement period by a
fraction, the numerator of which is 365 and the denominator of which is the
number of days in the period from the Closing Date to the last day of such
measurement period.

 

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period (but excluding from Fixed
Charges the repurchase or repayment of the 2020 Convertible Notes on the Closing
Date).

 



 -21- 

 

 

"Flood Laws" means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

 

"Foreign Collateral Document" means each HK Collateral Document and each other
Collateral Document entered into or delivered by any Non-US Loan Party.

 

"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

"Foreign Subsidiary" means (x) any direct or indirect subsidiary of any Loan
Party that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia and (y) any direct or
indirect subsidiary of any Loan Party all (other than an immaterial amount) the
assets of which (directly or through one or more entities treated as
partnerships or disregarded entities for U.S. federal income Tax purposes)
constitute equity interests in, or Indebtedness of, one or more CFCs other than
Protected CFCs.

 

"Funding Date" means the date on which a Borrowing occurs.

 

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a "Guarantor" under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.

 

"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 



 -22- 

 

 

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

"Hedge Provider" means Wells Fargo or any of its Affiliates.

 

"HK Collateral Documents" means the HK Security Debenture, the HK Share Charge,
the HK Security Trust and all documents delivered to Agent or any Lender in
connection with any of the foregoing, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

"HK Loan Parties" means Loan Parties incorporated or otherwise registered at the
Hong Kong Companies Registry or Loan Parties otherwise having a place of
business in Hong Kong.

 

"HK Security Debenture" means the Debenture dated as of June 14, 2018, made by
HK Loan Parties in favor of Agent for the benefit of itself and the Lenders in
respect of all the assets and undertaking of HK Loan Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

"HK Security Trust" means the Security Trust dated as of June 14, 2018, made by
HK Loan Parties in favor of Agent for the benefit of itself and the Lenders in
respect of Collateral granted by HK Loan Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

"HK Share Charge" means the Share Charge dated as of June 14, 2018, made by
JAKKS, JAKKS Hong Kong and JAKKS Pacific (Asia) Limited in favor of Agent for
the benefit of itself and the Lenders in respect of all the issued shares in the
HK Loan Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China.

 

"Increased Reporting Event" means if at any time Availability is less than the
greater of (a) 15% of the Maximum Revolver Amount, and (b) $9,000,000.

 



 -23- 

 

 

"Increased Reporting Period" means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days.

 

"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed (but limited in the case of obligations that are non-recourse (other
than with respect to such asset), to the lesser of the fair market value of such
assets and the outstanding principal amount of the Indebtedness secured
thereby), (e) all obligations of such Person to pay the deferred purchase price
of assets (other than (i) trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices and
(ii) royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses) and any earn-out or similar obligations, (f) all
monetary obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) the face
amount of any Disqualified Equity Interests of such Person, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such obligation
and (iii) "Indebtedness" shall exclude the portion of any earn-out or other
contingent consideration that are not yet required to be reflected as a
liability on the balance sheet of the applicable Person in accordance with GAAP.

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
this Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of this
Agreement.

 

"Indemnified Taxes" means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 



 -24- 

 

 

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

 

"Intercreditor Agreement" means that certain Intercreditor Agreement, dated as
of even date with this Agreement, between Agent and Term Loan Agent, and as
acknowledged by the Loan Parties party thereto, as in effect on the Closing
Date.

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

 

"Inventory" means inventory (as that term is defined in the Code).

 

"Inventory Reserves" means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory or the Maximum
Revolver Amount, including based on the results of appraisals.

 

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business in an aggregate amount not to exceed $500,000 per fiscal year, and
(b) bona fide accounts receivable arising in the ordinary course of business),
or acquisitions of Indebtedness, Equity Interests, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustment for increases or decreases in
value, or write-ups, write-downs, or write-offs with respect to such Investment.

 



 -25- 

 

 

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

 

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

 

"JAKKS" has the meaning specified therefor in the preamble to this Agreement.

 

"JAKKS Canada" means JAKKS Pacific (Canada), Inc., a company organized under the
laws of the province of New Brunswick, Canada.

 

"JAKKS HK" is a collective reference to each of JAKKS Hong Kong, JAKKS Pacific
(Asia) Limited, Moose Mountain Toymakers Limited, Disguise Limited, A.S. Design
Limited, Arbor Toys Company Limited, Kids Only, Limited and Tollytots Limited.

 

"JAKKS Hong Kong" means JAKKS Pacific (H.K.) Limited, a company incorporated in
Hong Kong with registered number 468246.

 

"JAKKS Pacific (Asia) Limited" means JAKKS Pacific (Asia) Limited, a company
incorporated in Hong Kong with registered number 971208.

 

"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

"JV Entities" means each of Pacific Animation Partners, LLC, DreamPlay Toys,
LLC, DreamPlay, LLC, JAKKS Pacific Trading Limited, JAKKS Meisheng Trading
(Shanghai) Limited, and JAKKS Meisheng Animation (H.K.) Limited, in each case,
so long as each such Person is prohibited by applicable Requirement of Law or
contractual obligation (including any restriction in any joint venture
agreements) from guaranteeing or granting Liens to secure any of the Obligations
or with respect to which any consent, approval, license or authorization from
any Governmental Authority or third party (other than a Borrower or Subsidiary
thereof) would be required for the provision of any such guaranty.

 



 -26- 

 

 

"Kids Only, Limited" means Kids Only, Limited, a company incorporated in Hong
Kong with registered number 455075.

 

"Landlord Reserve" means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months' rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months' rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.

 

"Lender" has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and "Lenders" means each of the Lenders or any one or more of
them.

 

"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

"Lender Group Expenses" means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group in accordance
with the terms hereof, (b) reasonable and documented out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group's
transactions with each Loan Party under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent's customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to any Loan Party,
(d) Agent's customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any reasonable and documented out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable and documented out-of-pocket costs and expenses paid or incurred
by the Lender Group to enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 5.7(c) of this Agreement, (h) Agent's and
Lenders' reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented out-of-pocket attorneys' fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent's
Liens in and to the Collateral, or the Lender Group's relationship with any Loan
Party, (i) Agent's reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented out-of-pocket attorneys' fees and due
diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable and documented out-of-pocket costs and expenses relative to CUSIP,
DXSyndicate™, SyndTrak or other communication costs incurred in connection with
a syndication of the loan facilities), or amending, waiving, or modifying the
Loan Documents, and (j) Agent's and each Lender's reasonable and documented
out-of-pocket costs and expenses (including reasonable and documented
out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including reasonable and
documented out-of-pocket attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a "workout," a "restructuring," or
an Insolvency Proceeding concerning any Loan Party or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral; provided, that the fees and expenses of counsel that shall
constitute Lender Group Expenses shall in any event be limited to one primary
counsel to Agent and the Lenders, taken as a whole, one local counsel to Agent
in each reasonably necessary jurisdiction, one specialty counsel to Agent in
each reasonably necessary specialty area including insolvency law, and solely in
the case of an actual or perceived conflict of interest, where the Lender
affected by such conflict informs the Administrative Borrower of such conflict
and thereafter retains its own counsel, one additional firm of counsel in each
relevant jurisdiction to each group of similarly situated affected Lenders (but
excluding, in all cases, the allocated costs of in-house or internal counsel to
Agent or any Lender).

 



 -27- 

 

 

"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of this Agreement.

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

 

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit or otherwise causing such Letters of Credit to be returned to Issuing
Bank, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 



 -28- 

 

 

"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of this Agreement.

 

"Letter of Credit Sublimit" means $35,000,000.

 

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

 

"LIBOR Notice" means a written notice in the form of Exhibit L-1 to this
Agreement.

 

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of this
Agreement.

 

"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

 

"LIBOR Rate Loan" means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 

"License Agreement Guaranty" means a guaranty by any Loan Party of the
obligations of any other Loan Party or any of its Subsidiaries owing to a
licensor under an intellectual property licensing agreement between such Loan
Party or Subsidiary and such licensors.

 



 -29- 

 



 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

"Liquidity" means, as of any date of determination, the sum of Availability and
Qualified Cash.

 

"Loan" means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of this
Agreement.

 

"Loan Documents" means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, any
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, the
HK Collateral Documents, any note or notes executed by Borrowers in connection
with this Agreement and payable to any member of the Lender Group, and any other
instrument or agreement (including any security agreements, pledge agreements,
collateral documents or similar documents) entered into or delivered, now or in
the future, by any Loan Party and any member of the Lender Group in connection
with this Agreement (but specifically excluding Bank Product Agreements).

 

"Loan Party" means any Borrower or any Guarantor.

 

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

"Material Adverse Effect" means a material adverse effect on, or material
impairment of, (a)  the business, operations, results of operations, assets,
liabilities or condition (financial or otherwise) of the Loan Parties and their
Subsidiaries, taken as a whole, (b) the Loan Parties' ability to perform their
obligations under the Loan Documents to which they are parties, (c) the
legality, validity or enforceability against the Loan Parties (taken as a whole)
of the Loan Documents, (d) the Lender Group's rights and remedies under the Loan
Documents, or ability to enforce the Obligations or realize upon the Collateral
(other than as a result of an action taken or not taken that is solely in the
control of Agent), or (e) a material impairment of the enforceability or
priority of Agent's Liens with respect to all or a material portion of the
Collateral.

 



 -30- 

 

 

"Material Contract" means (a) each license agreement, customer contract or other
arrangement that generates or otherwise contributes to, individually, more than
10% of the Borrowers' consolidated revenues during any fiscal quarter and (b)
any and all other contracts or other arrangements to which any Loan Party or any
of its Subsidiaries is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

"Material Environmental Liability" means Environmental Liabilities exceeding
$500,000 in the aggregate at any time.

 

"Maturity Date" means the earlier of (i) August 9, 2022 and (ii) 180 days prior
to the earliest stated maturity date of the 2023 Oasis Convertible Notes or the
Term Loan Indebtedness.

 

"Maximum Revolver Amount" means $60,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.

 

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

 

"Moose Mountain Toymakers Limited" means Moose Mountain Toymakers Limited, a
company incorporated in Hong Kong with registered number 540751.

 

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party in
favor of Agent, in form and substance reasonably satisfactory to Agent, that
encumber the Real Property Collateral.

 

"Net Cash Proceeds" means:

 

(a)       with respect to any sale or disposition by any Loan Party or any of
its Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on the asset subject to
such sale or disposition (other than (A) Indebtedness owing to Agent or any
Lender under this Agreement or the other Loan Documents, (B) the Term Loan
Indebtedness, and (C) Indebtedness assumed by the purchaser of such asset) which
is required by the terms of such Indebtedness to be, and is, prepaid or repaid
in connection with such sale or disposition (but only to the extent of the
mandatory repayment), (ii) reasonable fees, commissions, and expenses related
thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by such Loan Party or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction, and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent, and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of this Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and

 



 -31- 

 

 

(b)       with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or any
of its Subsidiaries of any Equity Interests, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, and
(ii) taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction.

 

"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrowers' Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
this Agreement.

 

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

 

"Non-US Loan Party" means a Loan Party that is organized under the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

"Notes Documents" means the 2020 Convertible Notes Indenture, the 2023 Oasis
Convertible Notes, and all documents, instruments and agreements executed or
delivered in connection therewith.

 

"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document, in each case in accordance with the provisions of the
Loan Documents. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 



 -32- 

 

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Original Closing Date" has the meaning specified therefor in the WHEREAS
clauses to this Agreement.

 

"Original Credit Agreement" has the meaning specified therefor in the WHEREAS
clauses to this Agreement.

 

"Original Revolving Loans" has the meaning specified therefor in Section 2.1(a).

 

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

"Other Connection Taxes" means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

"Other Taxes" means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any Other Connection Taxes
that are imposed with respect to an assignment by a Lender after the date
hereof, other than an assignment pursuant to a request by Borrowers, or during
an Event of Default set forth in Section 8.1, 8.4 and 8.5.

 



 -33- 

 

 

"Outstanding Original Revolving Loan Balance" has the meaning specified therefor
in Section 2.1(a).

 

"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

"Parent" has the meaning specified therefor in the preamble to this Agreement.

 

"Participant" has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

"Participant Register" has the meaning set forth in Section 13.1(i) of this
Agreement.

 

"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.

 

"Patriot Act" has the meaning specified therefor in Section 4.13 of this
Agreement.

 

"Payment Conditions" means, with respect to any proposed action on any date,
conditions that are satisfied if:

 

(a)       no Default or Event of Default then exists or would arise as a result
of the consummation of such proposed action,

 

(b)       the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.10:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment is a Fixed Charge made on the
last day of such 12 month period (it being understood that such proposed payment
shall also be a Fixed Charge made on the last day of such 12 month period for
purposes of calculating the Fixed Charge Coverage Ratio under this clause (ii)
for any subsequent proposed payment to fund such proposed transaction)),



 

(c)       after giving effect to such proposed action, Liquidity shall be at
least $25,000,000,

 

(d)       Availability, (x) at all times during the 30 consecutive days
immediately preceding the date of consummation of such proposed action,
calculated on a pro forma basis as if such proposed action was made, and the
proposed action was consummated, on the first day of such period, and (y) after
giving effect to such proposed action, in each case, is not less than 17.5% of
the Maximum Revolver Amount, and

 



 -34- 

 

 

(e)       Administrative Borrower has delivered a certificate to Agent
certifying that all conditions described in clauses (a), (b), (c) and (d) above
have been satisfied.

 

"Perfection Certificate" means a certificate substantially in the form of
Exhibit P-1 to this Agreement.

 

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

"Permitted Dispositions" means:

 

(a)       sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of the Loan Parties and their Subsidiaries,

 

(b)       sales of Inventory to buyers in the ordinary course of business and
dispositions of Inventory that are comprised of goods which are defective,

 

(c)       the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents,

 

(d)       the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)       the granting of Permitted Liens,

 

(f)       the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)       any involuntary loss, damage or destruction of property,

 

(h)       any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)       the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

 

(j)       the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of Administrative Borrower,

 

(k)       (i) the lapse of registered or applied-for patents, trademarks,
copyrights and other intellectual property of any Loan Party or any of its
Subsidiaries, or (ii) the abandonment of patents, trademarks, copyrights, or
other intellectual property rights (and applications therefor) (in each case
under clauses (i) and (ii)) to the extent such intellectual property is not
material to the business of the Loan Parties and such lapse and/or abandonment
is not materially adverse to the interests of the Lender Group,

 



 -35- 

 

 

(l)       the making of Restricted Payments that are expressly permitted to be
made pursuant to this Agreement,

 

(m)       the making of Permitted Investments and Permitted Intercompany
Investments,

 

(n)       so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, sales, transfers or other dispositions of assets
(i) from any Loan Party or any of its Subsidiaries to a US Loan Party, (ii) from
any Non-US Loan Party to any Non-US Loan Party and (iii) from any Subsidiary of
any Loan Party that is not a Loan Party to any other Subsidiary of any Loan
Party, and

 

(o)       dispositions (other than of any Equity Interests of any Loan Party or
any Subsidiary thereof or any Accounts of any Loan Party) not otherwise
permitted hereunder which are made for fair market value so long as Borrowers
make any mandatory prepayment in the amount of the Net Cash Proceeds of such
disposition if and to the extent required by Section 2.4(e)(ii); provided, that
(i) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, (ii) not less than 90% of the aggregate sales
price from such disposition shall be paid in cash, (iii) the aggregate fair
market value of all assets so sold by Loan Parties and their Subsidiaries,
together, shall not exceed in any Fiscal Year $1,000,000 and (iv) after giving
effect to such disposition, Loan Parties are in compliance on a pro forma basis
with the financial covenants set forth in Section 7,

 

provided, that if, as of any date of determination, sales or dispositions by the
Loan Parties during the period of time from the first day of the month in which
such date of determination occurs until such date of determination, involve
assets included in the Borrowing Base (other than sales of Inventory in the
ordinary course of business), then Borrowers shall have, prior to consummation
of the sale or disposition that causes the assets included in the Borrowing that
are disposed of during such period, delivered to Agent an updated Borrowing Base
Certificate that reflects the removal of the applicable assets from the
Borrowing Base.

 

"Permitted Indebtedness" means:

 

(a)       Indebtedness in respect of the Obligations,

 

(b)       Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)       Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,

 

(d)       Indebtedness arising in connection with the endorsement of instruments
or other payment items for deposit,

 

(e)       Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Loan Party or one
of its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

 



 -36- 

 

 

(f)       unsecured Indebtedness of Administrative Borrower owing to current or
former employees, officers or directors of Administrative Borrower or any of its
Subsidiaries (or any spouses, ex-spouses, estates, trusts, heirs or other
beneficiaries of any of the foregoing) incurred in connection with the
repurchase by Administrative Borrower of Equity Interests of Administrative
Borrower that have been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness and (ii) the aggregate principal amount of all such
Indebtedness outstanding at any one time does not exceed $100,000,

 

(g)       the Term Loan Indebtedness in an amount not to exceed the Maximum Term
Amount (as defined in the Intercreditor Agreement),

 

(h)       Permitted Surety Bonds,

 

(i)       Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Loan Party or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,

 

(j)       the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party's or such Subsidiary's operations and not for speculative purposes,

 

(k)       Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,

 

(l)       (i) 401(k) deferrals and matches that are paid within 30 days of the
applicable payroll withholding date and (ii) other unsecured Indebtedness
incurred in connection with deferred compensation or similar plan provisions to
the employees, officers or directors of any Loan Party or any of their
respective Subsidiaries not to exceed $500,000 in the aggregate in any fiscal
year,

 

(m)       contingent obligations with respect to Indebtedness of any Loan Party
or any of their respective Subsidiaries to the extent that the party that is
obligated under such contingent obligations could have incurred such underlying
Indebtedness under Section 6.1,

 

(n)       Indebtedness comprising Permitted Investments (including Permitted
Intercompany Investments),

 



 -37- 

 

 

(o)       unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,

 

(p)       Indebtedness (other than Permitted Intercompany Investments) in an
aggregate outstanding principal amount not to exceed $500,000 at any time
outstanding for all Subsidiaries of the Loan Parties that are not Loan Parties;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,

 

(q)       [reserved],

 

(r)       [reserved],

 

(s)       accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

 

(t)       Subordinated Indebtedness; provided, that, interest, premiums or fees
(other than customary fees payable to any agent or trustee thereunder) on such
Subordinated Indebtedness shall only be permitted to be paid "in kind" and shall
not be payable or paid in cash without the prior written consent of the Required
Lenders, and no such Subordinated Indebtedness shall have a weighted average
life to maturity shorter than that of the Term Loan Facility,

 

(u)       the 2020 Convertible Notes (as in effect on the Closing Date and as
modified in accordance with this Agreement),

 

(v)       the 2023 Oasis Convertible Notes (as in effect on the Closing Date and
as modified in accordance with this Agreement), and

 

(w)       Indebtedness arising under (i) the factoring agreements with Standard
Chartered Bank with respect to Accounts owing from Wal-Mart to any of the HK
Loan Parties, and (ii) the factoring agreements with Wells Fargo Bank, N.A.,
Hong Kong Branch with respect to Accounts owing from Target to any of the HK
Loan Parties.

 

"Permitted Intercompany Investments" means (x) Investments made by (a) a US Loan
Party to another US Loan Party, (b) a Non-US Loan Party to another Loan Party,
(c) a Subsidiary of a Loan Party that is not a Loan Party to another Subsidiary
of a Loan Party that is not a Loan Party, (d) a Subsidiary of a Loan Party that
is not a Loan Party to a Loan Party, so long as the parties thereto are party to
the Intercompany Subordination Agreement and (e) a US Loan Party to a Non-US
Loan Party, so long as (i) the aggregate amount of all such loans incurred under
this clause (d) (irrespective of whether incurred by one or multiple borrowers)
does not exceed $5,000,000 outstanding at any one time and (ii) at the time of
the making of such loan, no Event of Default has occurred and is continuing or
would result therefrom and (y) intercompany balances in the ordinary course of
business consistent with past practices in connection with the transfer pricing
system of the Loan Parties and their Subsidiaries.

 



 -38- 

 

 

"Permitted Investments" means:

 

(a)       Investments in cash and Cash Equivalents,

 

(b)       Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c)       advances made in connection with purchases of goods or services or to
customers or distributors, and prepaid expenses, in each case, in the ordinary
course of business,

 

(d)       Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries or owing to any Loan Party or any of its Subsidiaries as
a result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of a Loan Party or its
Subsidiaries,

 

(e)       Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

 

(f)       guarantees permitted under the definition of Permitted Indebtedness,

 

(g)       Permitted Intercompany Investments,

 

(h)       Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)       deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j)       (i) non-cash loans and advances to employees, officers, and directors
of a Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Administrative Borrower so long as the proceeds of such loans are
used in their entirety to purchase such Equity Interests in Administrative
Borrower, and (ii) loans and advances to employees and officers of a Loan Party
or any of its Subsidiaries in the ordinary course of business for any other
business purpose in an aggregate amount not to exceed $1,000,000 at any one time
outstanding,

 

(k)       the formation of new Subsidiaries (subject to compliance with
Section 5.11 hereof),

 

(l)        Investments consisting of extensions of credit in the nature of
accounts receivable arising from the grant of trade credit in the ordinary
course of business,

 

(m)      Investments resulting from entering into (i) Bank Product Agreements,
or (ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,

 



 -39- 

 

 

(n)       equity Investments by any Loan Party in any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law, and

 

(o)       Investments received as the non-cash portion of consideration received
in connection with transactions permitted pursuant to clause (o) of the
definition of "Permitted Dispositions".

 

"Permitted Liens" means:

 

(a)       Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)       Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests and the
aggregate liabilities secured by such Liens do not exceed $500,000,

 

(c)       judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of this Agreement,

 

(d)       Liens set forth on Schedule P-2 to this Agreement; provided, that any
such Lien shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

 

(e)       the interests of lessors or sublessors under any lease not prohibited
by this Agreement and non-exclusive licensors under license agreements not
prohibited by this Agreement,

 

(f)       purchase money Liens or the interests of lessors under Capital Leases
to the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,

 

(g)       Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests,

 

(h)       Liens on cash amounts deposited to secure any Borrower's and its
Subsidiaries obligations in connection with worker's compensation, unemployment
insurance or other social security legislation,

 

(i)        Liens on amounts deposited to secure any Borrower's and its
Subsidiaries obligations in connection with the making or entering into of bids,
tenders, statutory obligations, trade contracts, governmental contracts, leases
and other similar obligations in the ordinary course of business and not in
connection with the borrowing of money,

 



 -40- 

 

 

(j)       Liens on amounts deposited to secure any Borrower's and its
Subsidiaries reimbursement obligations with respect to surety, stay or customs
and appeal bonds or performance and return of money bonds obtained in the
ordinary course of business,

 

(k)       with respect to any Real Property, easements, rights of way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions and other similar charges and encumbrances and minor
title deficiencies on or with respect to such Real Property, in each case, that
do not materially detract from the value of such Real Property or materially
interfere with or impair the use or operation thereof,

 

(l)       non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m)       Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)       rights of setoff or bankers' liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

(o)       Liens granted on the unearned portion of insurance premiums securing
the financing of insurance premiums to the extent the financing is permitted
under the definition of Permitted Indebtedness,

 

(p)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods,

 

(q)       to the extent constituting a grant of a Lien, Permitted Dispositions,

 

(r)       Liens securing the Term Loan Indebtedness (as in effect on the date of
this Agreement and as modified in accordance with this Agreement and the
Intercreditor Agreement, so long as those liens are subject to the terms of the
Intercreditor Agreement),

 

(s)       [reserved],

 

(t)       Liens arising under (i) the factoring agreements with Standard
Chartered Bank with respect to Accounts owing from Wal-Mart to any of the HK
Loan Parties, and (ii) the factoring agreements with Wells Fargo Bank, N.A.,
Hong Kong Branch with respect to Accounts owing from Target to any of the HK
Loan Parties, in each case so long as such Liens are limited to such Accounts
and the Proceeds thereof,

 

(u)       Liens on leased property evidenced by precautionary UCC financing
statements with respect to any true lease permitted by this Agreement, and

 

(v)       non-exclusive licenses and sublicenses granted by a Loan Party and
leases or subleases (by a Loan Party as lessor or sublessor) to third parties in
the ordinary course of business.

 



 -41- 

 

 

For the avoidance of doubt, notwithstanding anything to the contrary herein, in
no event shall any ERISA Lien be a Permitted Lien.

 

"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party's or its Subsidiaries'
books and records in such amount as is required under GAAP and (b) any such
protest is instituted promptly and prosecuted diligently by such Loan Party or
its Subsidiary, as applicable, in good faith.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred at the time of, or within 30 days after, the acquisition,
construction or improvement of any assets for the purpose of financing or
refinancing all or any part of the purchase price or cost of such acquisition,
construction or improvement, in an aggregate principal amount outstanding at any
one time not in excess of $1,000,000.

 

"Permitted Surety Bonds" means unsecured guaranties and reimbursement
obligations incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guaranty and similar obligations in an aggregate amount not to exceed $100,000
at any time outstanding.

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Platform" has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

"Preferred Stock" means preferred stock of JAKKS, par value $0.001 per share,
designated as Series A Senior Preferred Stock and issued pursuant to the
Preferred Stock Certificate of Designation on the Closing Date, in each case, on
the terms set forth in the Preferred Stock Certificate of Designation.

 

"Preferred Stock Certificate of Designation" means the Certificate of
Designation of the Series A Senior Preferred Stock of Jakks Pacific, Inc., as in
effect on the Closing Date.

 

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

"Pro Rata Share" means, as of any date of determination:

 

(a)       with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 



 -42- 

 

 

(b)       with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by
(B) the Letter of Credit Exposure of all Lenders, and

 

(c)       with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

 

"Property" means any interest in any kind of property or asset (other than
cash), whether real, personal or mixed, and whether tangible or intangible.

 

"Protected CFC" means, with respect to any CFC, a CFC having only "United States
shareholders" that are (i) "domestic corporations" (within the meaning Code
Section 7701(a)(30)) classified as "C" corporations for all purposes of the Code
(ii) eligible for and can actually take (without any loss or reduction of a
material tax benefit) (x) the dividends received deduction under Section 245A of
the Code with respect to any and all dividends actually received from such CFC
and (y) a complete offset and reduction pursuant to Treasury Regulations Section
1.956-1(a)(2) against any and all inclusions under Sections 951(a)(1)(B) and 956
of the Code pursuant to Treasury Regulations Section 1.956 1.

 

"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

 

"Public Lender" has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 



 -43- 

 

 

"Qualified Equity Interests" means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

"Real Property Collateral" means (a) the Real Property identified on Schedule
R-1 to this Agreement, and (b) any fee-owned Real Property hereafter acquired by
any Loan Party or one of its Subsidiaries with a fair market value in excess of
$500,000.

 

"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Reference Period" has the meaning set forth in the definition of EBITDA.

 

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)       such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)       such refinancings, renewals, or extensions do not result in a
shortening of the final stated maturity or the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions that,
taken as a whole, are or could reasonably be expected to be materially adverse
to the interests of the Lenders,

 

(c)       if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)       the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)       if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

 



 -44- 

 

 

(f)       if the Indebtedness that is refinanced, renewed, or extended was
secured (i) such refinancing, renewal, or extension shall be secured by
substantially the same or less collateral as secured such refinanced, renewed or
extended Indebtedness on terms no less favorable to Agent or the Lender Group,
(ii) the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended and (iii) to the extent the Liens securing the
Indebtedness being so refinanced, refunded, renewed or extended were
subordinated to any Liens securing the Obligations, the Liens securing the
Indebtedness incurred in connection with such refinancing, renewal or extension
shall be subordinated at least to the same extent and in any event on terms no
less favorable to Agent or the Lender Group.

 

"Register" has the meaning set forth in Section 13.1(h) of this Agreement.

 

"Registered Loan" has the meaning set forth in Section 13.1(h) of this
Agreement.

 

"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

"Report" has the meaning specified therefor in Section 15.16 of this Agreement.

 

"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.

 

"Requirement of Law" means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 



 -45- 

 

 

"Reserves" means, as of any date of determination, Inventory Reserves,
Receivables Reserves, Bank Product Reserves and those other reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent's Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

 

"Restricted Payment" means (a) any declaration or payment of any dividend or the
making of any other payment or distribution (whether in cash, securities or
other property, assets, rights or obligations), directly or indirectly, on
account of Equity Interests issued by Administrative Borrower or any of its
Subsidiaries (including any payment in connection with any merger or
consolidation involving Administrative Borrower) or to the direct or indirect
holders of Equity Interests issued by Administrative Borrower or any of its
Subsidiaries in their capacity as such (other than dividends or distributions
payable in Qualified Equity Interests issued by Administrative Borrower or any
of its Subsidiaries), or (b) any purchase, redemption, making of any sinking
fund or similar payment, or other acquisition or retirement for value (including
in connection with any merger or consolidation involving Administrative
Borrower) of any Equity Interests issued by Administrative Borrower or any of
its Subsidiaries, or (c) any payment to retire, or to obtain the surrender of,
any outstanding warrants, options, or other rights to acquire Equity Interests
of Administrative Borrower now or hereafter outstanding.

 

"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 



 -46- 

 

 

"Revolving Lender" means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

 

"Revolving Loan Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.

 

"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

"Revolving Loan LIBOR Rate Margin" has the meaning set forth in the definition
of Applicable Margin.

 

"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 



 -47- 

 

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

"Subject Holder" has the meaning specified therefor in Section 2.4(e)(iii) of
this Agreement.

 

"Subordinated Indebtedness" means (a) 2020 Convertible Notes, (b) the 2023 Oasis
Convertible Notes and (c) any Indebtedness of any Loan Party or its Subsidiaries
incurred from time to time that is subordinated in right of payment to the
Obligations and is subject to a Subordination Agreement or contains terms and
conditions of subordination that are acceptable to Agent. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Term Loan Indebtedness is not Subordinated Indebtedness.

 

"Subordinated Indebtedness Documents" means, collectively, the documents
evidencing the Subordinated Indebtedness, if any.

 



 -48- 

 

 

"Subordination Agreement" means any subordination agreement by and among Agent,
Loan Parties and the issuer of any Subordinated Indebtedness on terms and
conditions reasonably satisfactory to the Agent or the Required Lenders, as the
same may be amended, restated, amended and restated, supplemented and/or
modified from time to time subject to the terms thereof. For purposes of this
definition, the Intercreditor Agreement is not a Subordination Agreement.

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

"Supermajority Lenders" means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders.

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of this
Agreement.

 

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

 

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of this
Agreement.

 

"Term Loan Agent" has the meaning set forth in the definition of Term Loan
Credit Agreement.

 

"Term Loan Credit Agreement" means the First Lien Term Loan Facility Credit
Agreement dated as of the Closing Date by and among the Loan Parties party
thereto, Cortland Capital Market Services LLC, as agent (in such capacity, the
"Term Loan Agent"), and the lenders party thereto, as amended, restated, amended
and restated, supplemented or otherwise modified in accordance with the
Intercreditor Agreement.

 



 -49- 

 

 

"Term Loan Documents" means the Term Loan Credit Agreement and all security
agreements, guarantees, pledged agreements and other agreements or instruments
executed in connection therewith, in each case as amended, restated, amended and
restated, supplemented or otherwise modified in accordance with the
Intercreditor Agreement.

 

"Term Loan Indebtedness" means the term loan credit facility provided to
Borrowers pursuant to the Term Loan Documents.

 

"Tollytots Limited" means Tollytots Limited, a company incorporated in Hong Kong
with registered number 1251086.

 

"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

"Unfinanced Capital Expenditures" means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

 

"United States" means the United States of America.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

"US Loan Party" means a Loan Party that is organized under the laws of the
United States, any state thereof or the District of Columbia.

 

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of this
Agreement.

 

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 -50- 

 

 

1.2.       Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term "financial statements" shall include the notes and
schedules thereto. All references to a (i) "fiscal year" shall be references to
the fiscal year ending on December 31 and (ii) "fiscal quarter" shall be
references to the quarterly accounting periods of the Loan Parties and their
consolidated Subsidiaries, ending on March 31, June 30, September 30, and
December 31 of each year. Whenever the term "Borrowers" is used in respect of a
financial covenant or a related definition, it shall be understood to mean the
Loan Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board's Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit (other than any qualification (x) relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
such accountants, (y) as a result of an impending maturity date of any
Indebtedness or (z) any potential inability to satisfy any financial covenant on
a future date or in a future period) and (iii) to the extent that any change in
GAAP after the Closing Date results in any lease which is, or would be,
classified as an operating lease under GAAP as it exists on the Closing Date
being classified as a capital lease under revised GAAP, such change in
classification of leases from operating leases to capital leases shall be
ignored for purposes of this Agreement.

 

1.3.       Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 



 -51- 

 

 

1.4.       Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, amendments and restatements, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, restatements, amendments and restatements,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
(whether capitalized or otherwise) shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, whether real, personal or mixed, and including cash, securities,
accounts and contract rights. The words "liability" and "liabilities" shall be
construed broadly to include all claims, actions, suits, judgments, damages,
losses, liabilities, obligations, responsibilities, fines, penalties, sanctions,
costs, fees, Taxes, commissions, charges, disbursements and expenses (including
those incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise. Any reference
herein or in any other Loan Document to the satisfaction, repayment, or payment
in full of the Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the outstanding principal amount of, and
interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans,
(ii) all Lender Group Expenses required to be paid hereunder that have accrued
and are unpaid (other than unasserted contingent indemnification or unasserted
expense reimbursement obligations), and (iii) all fees or charges that have
accrued hereunder or under any other Loan Document (including the Letter of
Credit Fee and the Unused Line Fee) and are unpaid, (b) in the case of
contingent reimbursement obligations (other than unasserted contingent
indemnification or unasserted expense reimbursement obligations) with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations (other than
unasserted contingent indemnification or unasserted expense reimbursement
obligations) for which a claim or demand for payment has been made in writing on
or prior to such time or in respect of matters or circumstances known to Agent
or a Lender at such time that are reasonably expected to result in any loss,
cost, damage, or expense (including attorneys' fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Obligations, (e) the payment or repayment
in full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person's successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

 



 -52- 

 

 

1.5.       Time References. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word "from" means "from and including" and the words "to" and
"until" each means "to and including"; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

1.6.       Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

1.7.       Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction's laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

1.8.       Effect of Amendment and Restatement; No Novation. Upon the
effectiveness of this Agreement, the Original Credit Agreement shall be amended
and restated in its entirety by this Agreement. The Obligations (as defined in
the Original Credit Agreement) shall continue in full force and effect, and the
effectiveness of this Agreement shall not constitute a novation or repayment of
such Obligations. Such Obligations, together with any and all additional
Obligations incurred by any Borrower under this Agreement or under any of the
other Loan Documents, shall continue to be secured by, among other things, the
applicable portions of the Collateral, whether now existing or hereafter
acquired and wheresoever located, all as more specifically set forth in the Loan
Documents. Each Borrower hereby reaffirms its obligations, liabilities, grants
of security interests, pledges and the validity of all covenants by it contained
in any and all Loan Documents, as amended, supplemented or otherwise modified by
this Agreement and by the other Loan Documents delivered prior to the Closing
Date. Any and all references in any Loan Documents to the Original Credit
Agreement shall be deemed to be amended to refer to this Agreement.

 

2.LOANS AND TERMS OF PAYMENT.

 

2.1.        Revolving Loans.

 

(a)       During the period on and after the Original Closing Date through the
Closing Date, Lenders made "Revolving Loans" (as defined in the Original Credit
Agreement) to Borrowers under the Original Credit Agreement ("Original Revolving
Loans"). Immediately prior to giving effect to this Agreement, as of the Closing
Date, the outstanding principal balance of the Original Revolving Loans was
$5,022,554.00 (the "Outstanding Original Revolving Loan Balance"). On the
Closing Date, and upon the effectiveness of this Agreement, the Outstanding
Original Revolving Loan Balance shall be continued and shall convert
automatically for all purposes of this Agreement to outstanding "Revolving
Loans" (as defined below) hereunder owing to the Lenders as if such Revolving
Loans had been made by the Lenders to the Borrowers hereunder on the Closing
Date ratably in accordance with their respective Pro Rata Shares (it being
understood that no prepayment of Revolving Loans shall be deemed to be made on
the Closing Date). After the Closing Date, subject to the terms and conditions
of this Agreement, and during the term of this Agreement, each Revolving Lender
agrees (severally, not jointly or jointly and severally) to make revolving loans
("Revolving Loans") to Borrowers in an amount at any one time outstanding not to
exceed the lesser of:

 



 -53- 

 

 

(i)         such Lender's Revolver Commitment, or

 

(ii)         such Lender's Pro Rata Share of an amount equal to the lesser of:

 

(A)       the amount equal to (1) the Maximum Revolver Amount, less (2) the sum
of (y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

 

(B)       the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

 

(b)       Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they otherwise become due and payable pursuant to
the terms of this Agreement.

 

(c)       Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right (but not the obligation) at any time, in the exercise of
its Permitted Discretion, to establish and increase or decrease Reserves and
against the Borrowing Base or the Maximum Revolver Amount; provided, that Agent
shall endeavor to notify Administrative Borrower in writing of such
establishment or increase (to the extent such increase does not simply reflect
an increase consistent with a change in the facts under which the original
Reserve was established), as applicable, substantially concurrently with the
implementation thereof; provided, further, that in no event shall the failure to
deliver such notice delay the establishment or increase, as applicable, in any
Reserve. The amount of any Reserve established by Agent, and any changes to the
eligibility criteria set forth in the definitions of Eligible Accounts and
Eligible Inventory shall have a reasonable relationship to the event, condition,
other circumstance, or fact that is the basis for such reserve or change in
eligibility and shall not be duplicative of any other reserve established and
currently maintained or eligibility criteria. Upon notice of or establishment or
increase in Reserves, Agent agrees to make itself available to discuss the
Reserve or increase, as applicable, and Borrowers may take such action as may be
required so that the event, condition, circumstance, or fact that is the basis
for such reserve or increase, as applicable, no longer exists, in a manner and
to the extent reasonably satisfactory to Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of
Agent to establish or change such Reserve, unless Agent shall have determined,
in its Permitted Discretion, that the event, condition, other circumstance, or
fact that was the basis for such Reserve or change no longer exists or has
otherwise been adequately addressed by Borrowers.

 



 -54- 

 

 

2.2.        [Reserved].

 

2.3.        Borrowing Procedures and Settlements.

 

(a)       Procedure for Borrowing Revolving Loans. Each Borrowing shall be made
by a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent's electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing, and (B) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent's electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent's authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.

 

(b)       Making of Swing Loans. In the case of a Revolving Loan and so long as
any of (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$6,000,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a "Swing Loan" and all such Revolving Loans
being referred to as "Swing Loans") available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing (unless such condition or
conditions have been waived in writing in accordance with Section 14.1), or
(ii) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 



 -55- 

 

 

(c)      Making of Revolving Loans.

 

(i)       In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 11:00 a.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent's receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii)       Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender's Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent's Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender's
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent's account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

 



 -56- 

 

 

(d)      Protective Advances and Optional Overadvances.

 

(i)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of an Event of Default, or (B) that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, Agent hereby is authorized by Borrowers and the Lenders, from time to
time, in Agent's sole discretion, to make Revolving Loans to, or for the benefit
of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances").

 

(ii)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(1).

 



 -57- 

 

 

(iii)       Each Protective Advance and each Overadvance (each, an
"Extraordinary Advance") shall be deemed to be a Revolving Loan hereunder,
except that no Extraordinary Advance shall be eligible to be a LIBOR Rate Loan.
Prior to Settlement of any Extraordinary Advance, all payments with respect
thereto, including interest thereon, shall be payable to Agent solely for its
own account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender's Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers (or any other Loan Party) in any way.

 

(iv)       Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate Revolver Usage to exceed
the Maximum Revolver Amount or any Lender's Pro Rata Share of the Revolver Usage
to exceed such Lender's Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender's Pro Rata Share of the Revolver Usage to
exceed such Lender's Revolver Commitments are for Agent's sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender's Pro
Rata Share of the Revolver Usage to exceed such Lender's Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

 

(e)      Settlement. It is agreed that each Lender's funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

 

(i)       Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party's or any of their Subsidiaries' payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 



 -58- 

 

 

(ii)       In determining whether a Lender's balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender's Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

 

(iii)       Between Settlement Dates, Agent, to the extent Extraordinary
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Extraordinary Advances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender's Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of the Loan Parties or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender's Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans. During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 



 -59- 

 

 

(iv)       Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).

 

(f)      Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender, including the
Swing Loans owing to Swing Lender, and Extraordinary Advances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.

 

(g)     Defaulting Lenders.

 

(i)       Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not
be obligated to transfer to a Defaulting Lender any payments made by Borrowers
to Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent's sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (F)
sixth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and such
Lender's Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 



 -60- 

 

 

(ii)       If any Swing Loan or Letter of Credit is outstanding at the time that
a Lender becomes a Defaulting Lender then:

 

(A)       such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Pro Rata Share of Revolver Usage plus such Defaulting
Lender's Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied or waived in writing at such time;

 

(B)       if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, provide Letter of Credit Collateralization for such Defaulting
Lender's Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) for so long as such Letter of Credit
Exposure is outstanding; provided, that Borrowers shall not be obligated to
provide Letter of Credit Collateralization for any Defaulting Lender's Letter of
Credit Exposure if such Defaulting Lender is also Issuing Bank;

 



 -61- 

 

 

(C)       if Borrowers provide Letter of Credit Collateralization for any
portion of such Defaulting Lender's Letter of Credit Exposure pursuant to this
Section 2.3(g)(ii), Borrowers shall not be required to pay any Letter of Credit
Fees to Agent for the account of such Defaulting Lender pursuant to Section
2.6(b) with respect to such cash collateralized portion of such Defaulting
Lender's Letter of Credit Exposure during the period such Letter of Credit
Exposure is cash collateralized;

 

(D)       to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be correspondingly adjusted in accordance with such Non-Defaulting
Lenders' Letter of Credit Exposure;

 

(E)       to the extent any Defaulting Lender's Letter of Credit Exposure is
neither supported by Letter of Credit Collateralization nor reallocated pursuant
to this Section 2.3(g)(ii), then, without prejudice to any rights or remedies of
Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to Issuing Bank until such portion of such Defaulting Lender's Letter of
Credit Exposure is supported by Letter of Credit Collateralization or
reallocated;

 

(F)       so long as any Lender is a Defaulting Lender, the Swing Lender shall
not be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender's or Issuing Bank's risk
with respect to the Defaulting Lender's participation in Swing Loans or Letters
of Credit; and

 

(G)       Agent may release any cash collateral provided by Borrowers pursuant
to this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender's Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.

 

(h)       Independent Obligations. All Revolving Loans (other than Swing Loans
and Extraordinary Advances) shall be made by the Lenders contemporaneously and
in accordance with their Pro Rata Shares. It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 



 -62- 

 

 

2.4.        Payments; Reductions of Commitments; Prepayments.

 

(a)      Payments by Borrowers.

 

(i)       Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein; provided, that, for the avoidance of doubt, any payments
deposited into a Controlled Account shall be deemed not to be received by Agent
on any Business Day unless immediately available funds have been credited to
Agent's Account prior to 1:30 p.m. on such Business Day. Any payment received by
Agent later than 1:30 p.m. shall be deemed to have been received (unless Agent,
in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii)       Unless Agent receives notice from Borrowers prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b)      Apportionment and Application.

 

(i)       So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent's
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

 

(ii)       Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be
made hereunder by Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 



 -63- 

 

 

(iii)       At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

 

(A)       first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.3(d)(iv), until paid in full,

 

(B)       second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

 

(C)       third, to pay accrued and unpaid interest due in respect of all
Protective Advances, until paid in full,

 

(D)       fourth, to pay the principal of all Protective Advances, until paid in
full,

 

(E)       fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

 

(F)       sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,

 

(G)       seventh, to pay interest accrued and unpaid in respect of the
outstanding Swing Loans, until paid in full,

 

(H)       eighth, to pay the principal of all outstanding Swing Loans, until
paid in full,

 

(I)       ninth, ratably, to pay interest accrued and unpaid in respect of the
Revolving Loans (other than Protective Advances and Swing Loans), until paid in
full,

 

(J)       tenth, ratably

 

i.       ratably, to pay the principal of all outstanding Revolving Loans (other
than Protective Advances and Swing Loans), until paid in full,

 

ii.       to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

 



 -64- 

 

 

iii.       ratably, to (y) the Bank Product Providers based upon amounts then
certified by each applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Provider on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

 

(K)       eleventh, to pay any other outstanding Obligations other than
Obligations owed to Defaulting Lenders,

 

(L)       twelfth, ratably to pay any outstanding Obligations owed to Defaulting
Lenders; and

 

(M)       thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

(iv)       Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(v)       In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(vi)       For purposes of Section 2.4(b)(iii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements (other than unasserted contingent
indemnification and unasserted expense reimbursement obligations), irrespective
of whether any of the foregoing would be or is allowed or disallowed in whole or
in part in any Insolvency Proceeding.

 

(vii)       In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 



 -65- 

 

 

(c)       Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than the sum of (A) the Revolver Usage
as of such date, plus (B) the principal amount of all Revolving Loans not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
plus (C) the amount of all Letters of Credit not yet issued as to which a
request has been given by Borrowers pursuant to Section 2.11(a). Each such
reduction shall be in an amount which is not less than $5,000,000 (unless the
Revolver Commitments are being reduced to zero and the amount of the Revolver
Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than ten Business Days prior
written notice to Agent, and shall be irrevocable; provided that (x) Borrowers
may condition any such notice of Revolver Commitment reduction or termination on
the happening or occurrence of an event, and may rescind any such notice of
Revolver Commitment reduction or termination if such event does not happen or
occur on or before the date of the proposed Revolver Commitment reduction or
termination (in which case, a new notice shall be required to be sent in
connection with any subsequent Revolver Commitment reduction or termination),
and (y) Borrowers may extend the date of Revolver Commitment reduction or
termination at any time with the consent of Agent (which consent shall not be
unreasonably withheld or delayed). The Revolver Commitments, once reduced, may
not be increased. Each such reduction of the Revolver Commitments shall reduce
the Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.

 

(d)       Optional Prepayments of Revolving Loans. Borrowers may prepay the
principal of any Revolving Loan at any time in whole or in part, without premium
or penalty.

 

(e)       Mandatory Prepayments.

 

(i)       Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.

 



 -66- 

 

 

(ii)       Dispositions. Within one Business Day of the date of receipt by any
Loan Party or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition of assets constituting ABL Priority
Collateral (as defined in the Intercreditor Agreement) of any Loan Party or any
of its Subsidiaries (including Net Cash Proceeds of insurance or arising from
casualty losses or condemnations and payments in lieu thereof, but excluding Net
Cash Proceeds from sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e), (j), (k), (l), (m) or (n) of the
definition of Permitted Dispositions), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such Net Cash Proceeds received by such Person in
connection with such sales or dispositions; provided, that so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) Borrowers shall have given Agent prior written notice of
Borrowers' intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of such
Loan Party or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) such Loan
Party or its Subsidiary, as applicable, completes such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party or such Loan Party's Subsidiary whose assets were the subject of such
disposition shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition
unless and to the extent that such applicable period shall have expired without
such replacement, purchase, or construction being made or completed, in which
case, any amounts remaining in the Deposit Account referred to in clause (C)
above shall be paid to Agent and applied in accordance with Section 2.4(f)(ii);
provided, that no Loan Party nor any of its Subsidiaries shall have the right to
use such Net Cash Proceeds to make such replacements, purchases, or construction
in excess of $1,000,000 in any given fiscal year. Nothing contained in this
Section 2.4(e)(ii) shall permit any Loan Party or any of its Subsidiaries to
sell or otherwise dispose of any assets other than in accordance with Section
6.4.

 

(iii)       Equity. Within one Business Day of the date of the issuance by any
Loan Party or any of its Subsidiaries of any Equity Interests (other than (A) in
the event that any Loan Party or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to such Loan Party or such Subsidiary, as applicable, (B) the issuance
of Equity Interests by Administrative Borrower to any Person that is an equity
holder of Administrative Borrower prior to such issuance (a "Subject Holder") so
long as such Subject Holder did not acquire any Equity Interests of
Administrative Borrower so as to become a Subject Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Subject
Holder, (C) [reserved], (D) the issuance of Equity Interests of Administrative
Borrower to directors, officers and employees of Administrative Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors, (E) the issuance of the Preferred Stock on the Closing Date, and (F)
the issuance of Equity Interests by a Subsidiary of a Loan Party to its parent
or member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (A) – (E) above),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such issuance. The
provisions of this Section 2.4(e)(iii) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms of this Agreement.

 



 -67- 

 

 

(iv)       Indebtedness. Within one (1) Business Day of the date of receipt by
any Loan Party or any of its Subsidiaries of Net Cash Proceeds from the issuance
of any debt securities or the issuance or incurrence of any other Indebtedness
(other than Net Cash Proceeds of any Permitted Indebtedness (except to the
extent such Permitted Indebtedness is incurred to refinance the Obligations)),
the Administrative Borrower shall notify the Agent in writing thereof and
Borrowers shall prepay the outstanding principal amount of the Obligations in an
amount equal to 100% of such Net Cash Proceeds. For the avoidance of doubt,
nothing contained herein shall permit (or be construed as permitting or
constituting implied consent in respect of) any Disposition, issuance or
incurrence by any Loan Party or any of its Subsidiaries of any Equity Interests
or any Indebtedness, other than, in each case, solely to the extent constituting
Permitted Dispositions or Permitted Indebtedness, as applicable, and made in
accordance with Article 6.

 

(f)       Application of Payments.

 

(i)       Each prepayment pursuant to Section 2.4(e)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to provide Letter of Credit Collateralization with respect to the then
outstanding Letter of Credit Usage, and (2) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(iii).

 

(ii)       Each prepayment pursuant to Section 2.4(e)(ii) or 2.4(e)(iii) shall
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loan (with
a corresponding permanent reduction in the Maximum Revolver Amount), until paid
in full, and second, to provide Letter of Credit Collateralization with respect
to the then outstanding Letter of Credit Usage (with a corresponding permanent
reduction in the Maximum Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(iii).

 

2.5.        Promise to Pay; Promissory Notes.

 

(a)       Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

 



 -68- 

 

 

(b)       Any Lender may request that any portion of its Commitments or the
Loans made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender substantially in the form attached
hereto as Exhibit P-2. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

 

2.6.        Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)       Interest Rates. Except as provided in Section 2.6(c) and Section
2.12(d), all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest as
follows:

 

(i)       if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Revolving Loan LIBOR Rate Margin, and

 

(ii)       otherwise, at a per annum rate equal to the Base Rate plus the
Revolving Loan Base Rate Margin.

 

Borrowers, Lenders and Agent hereby agree that any and all interest on the
"Loans" under and as defined in the Original Credit Agreement that is accrued
and unpaid as of the Closing Date shall be joint and several Obligations of
Borrowers hereunder, and shall be due and payable by Borrowers on the next
applicable interest payment date occurring under Section 2.6(d).

 

(b)       Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit
Fee") (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(k)) that shall accrue
at a per annum rate equal to the Revolving Loan LIBOR Rate Margin times the
times the average amount of the Letter of Credit Usage during the immediately
preceding quarter (or if an Event of Default has occurred, month). Borrowers,
Lenders and Agent hereby agree that any and all "Letter of Credit Fees" under
and as defined in the Original Credit Agreement that are accrued and unpaid as
of the Closing Date shall be joint and several Obligations of Borrowers
hereunder, and shall be due and payable by Borrowers on the next monthly payment
date for Letter of Credit Fees occurring under this Section 2.6(b).

 

(c)       Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 



 -69- 

 

 

(d)       Payment. Except to the extent provided to the contrary in Section
2.10, Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees
payable hereunder or under any of the other Loan Documents (other than Letter of
Credit Fees) shall be due and payable, in arrears, on the first day of each
month, (ii) all Letter of Credit Fees payable hereunder, and all fronting fees
and all commissions, other fees, charges and expenses provided for in Section
2.11(k) shall be due and payable, in arrears, on the first Business Day of each
quarter, and (iii) all costs and expenses payable hereunder or under any of the
other Loan Documents, and all other Lender Group Expenses shall be due and
payable on (x) with respect to Lender Group Expenses outstanding as of the
Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred, or (B) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first
Business Day of each quarter, all Letter of Credit Fees accrued or chargeable
hereunder during the prior quarter, (C) as and when incurred or accrued, all
fees and costs provided for in Section 2.10(a) or (c), (D) on the first day of
each quarter, the Unused Line Fee accrued during the prior quarter pursuant to
Section 2.10(b), (E) as and when due and payable, all other fees payable
hereunder or under any of the other Loan Documents, (F) on the Closing Date and
thereafter as and when incurred or accrued, all other Lender Group Expenses, and
(G) as and when due and payable all other payment obligations payable under any
Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products). All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Obligations hereunder, and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).

 

(e)       Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(f)       Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 



 -70- 

 

 

2.7.       Crediting Payments. The receipt of any payment item by Agent shall
not be required to be considered a payment on account unless such payment item
is a wire transfer of immediately available funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent's Account on a Business Day on or before 1:30 p.m.
If any payment item is received into Agent's Account on a non-Business Day or
after 1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
If any payment is due hereunder on a day that is not a Business Day, such
payment shall be deemed to be due on the immediately succeeding Business Day.

 

2.8.       Designated Account. Agent is authorized to make the Revolving Loans,
and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

2.9.       Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers' account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers' account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 



 -71- 

 

 

2.10.       Fees.

 

(a)       Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.

 

(b)       Unused Line Fee. Borrowers shall pay to Agent, for the ratable account
of the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an
amount equal to the Applicable Unused Line Fee Percentage per annum times the
result of (i) the aggregate amount of the Revolver Commitments, less (ii) the
Average Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable, in arrears, on the
first day of each quarter; provided, that if an Event of Default has occurred
and is continuing, such Unused Line Fee shall be due and payable, in arrears, on
the first day of each month, from and after the Closing Date up to the first day
of the quarter; provided, that if an Event of Default has occurred and is
continuing, such Unused Line Fee shall be due and payable, in arrears, on the
first day of each month, prior to the date on which the Obligations are paid in
full and on the date on which the Obligations are paid in full. Borrowers,
Lenders and Agent hereby agree that any and all "Unused Commitment Fees" under
and as defined in the Original Credit Agreement that are accrued and unpaid as
of the Closing Date shall be joint and several Obligations of Borrowers
hereunder, and shall be due and payable by Borrowers on the next monthly payment
date for Unused Line Fees occurring under this Section 2.10(b).

 

(c)       Field Examination and Other Fees. Subject to any limitations set forth
in Section 5.7(c), Borrowers shall pay to Agent, field examination, appraisal,
and valuation fees and charges, as and when incurred or chargeable, as follows
(i) a fee of $1,000 per day, per examiner, plus reasonable and documented
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Loan Party performed by or on behalf of Agent, and (ii) the
reasonable and documented out-of-pocket fees, charges or expenses paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to appraise the Collateral, or any portion thereof, or to assess any
Loan Party's or its Subsidiaries' business valuation.

 

2.11.       Letters of Credit.

 

(a)       Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested standby Letter of Credit or a
sight commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank's authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank's records of the content of any such request will be conclusive.

 



 -72- 

 

 

(b)       Issuing Bank shall have no obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:

 

(i)       the Letter of Credit Usage would exceed the Letter of Credit Sublimit,
or

 

(ii)       [reserved],

 

(iii)       the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or

 

(iv)       the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

 

(c)       In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender's Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing
Bank has not otherwise entered into arrangements reasonably satisfactory to it
and Borrowers to eliminate Issuing Bank's risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

 



 -73- 

 

 

(d)       Any Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers' obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.

 

(e)       Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(d), each Revolving Lender agrees to fund
its Pro Rata Share of any Revolving Loan deemed made pursuant to Section 2.11(d)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Bank the
amounts so received by it from the Revolving Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of Issuing Bank or the Revolving
Lenders, Issuing Bank shall be deemed to have granted to each Revolving Lender,
and each Revolving Lender shall be deemed to have purchased, a participation in
each Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender's Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender's Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender's Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

 



 -74- 

 

 

(f)       Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:

 

(i)         any Letter of Credit or any pre-advice of its issuance;

 

(ii)        any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)       any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)       any independent undertakings issued by the beneficiary of any Letter
of Credit;

 

(v)        any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

(vi)       an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)      any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)        any prohibition on payment or delay in payment of any amount payable
by Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 



 -75- 

 

 

(x)         Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

 

(xi)        any foreign language translation provided to Issuing Bank in
connection with any Letter of Credit;

 

(xii)       any foreign law or usage as it relates to Issuing Bank's issuance of
a Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)      the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 

(g)       The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank's gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers'
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.

 



 -76- 

 

 

(h)       Borrowers are responsible for the final text of the Letter of Credit
as issued by Issuing Bank, irrespective of any assistance Issuing Bank may
provide such as drafting or recommending text or by Issuing Bank's use or
refusal to use text submitted by Borrowers. Borrowers understand that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrowers hereby consent to
such revisions and changes not materially different from the application
executed in connection therewith. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers' purposes. If Borrowers
request Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an "Account Party"), (i) such Account Party shall have
no rights against Issuing Bank; (ii) Borrowers shall be responsible for the
application and obligations under this Agreement; and (iii) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrowers. Borrowers will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than three (3) Business Days
following Borrowers' receipt of documents from Issuing Bank) of any
non-compliance with Borrowers' instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrowers understand and
agree that Issuing Bank is not required to extend the expiration date of any
Letter of Credit for any reason. With respect to any Letter of Credit containing
an "automatic amendment" to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrowers will
so notify Agent and Issuing Bank at least 30 calendar days before Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

 

(i)       Borrowers' reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)       any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;

 

(ii)       payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)       Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 



 -77- 

 

 

(iv)       Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)        the existence of any claim, set-off, defense or other right that any
Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;

 

(vi)       Issuing Bank or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at Issuing Bank's
counters or are different from the electronic presentation;

 

(vii)       any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(viii)     the fact that any Default or Event of Default shall have occurred and
be continuing;

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

 

(j)       Without limiting any other provision of this Agreement, Issuing Bank
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank's rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)       honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)       honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)       acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 



 -78- 

 

 

(iv)       the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)        acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

 

(vi)       any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)      any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)        payment to any presenting bank (designated or permitted by the terms
of the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

(x)         acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)        honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)       dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)      honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(k)       Borrowers shall pay immediately upon demand to Agent for the account
of Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank equal to
.125% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
reasonable and documented out-of-pocket expenses incurred by, Issuing Bank, or
by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

 



 -79- 

 

 

(l)       If by reason of (x) any Change in Law, or (y) compliance by Issuing
Bank or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)         any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

 

(ii)        there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after written demand therefor, such amounts as Agent may, in its reasonable
determination, specify to be necessary to compensate Issuing Bank or any other
member of the Lender Group for such additional cost or reduced receipt, together
with interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Agent of any amount
due pursuant to this Section 2.11(l), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

 

(m)       Each standby Letter of Credit shall expire not later than the date
that is 12 months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date. Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Maturity Date.

 



 -80- 

 

 

(n)       If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

(o)       Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

 

(p)       Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank's conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

 

(q)       In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

(r)       The provisions of this Section 2.11 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

 

(s)       At Borrowers' costs and expense, Borrowers shall execute and deliver
to Issuing Bank such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Bank to
enable Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks'
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

 



 -81- 

 

 

2.12.       LIBOR Option.

 

(a)       Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the "LIBOR Option") to have interest on all or
a portion of the Revolving Loans be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan)
at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto; provided, that subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than three months in duration,
interest shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate.

 

(b)       LIBOR Election.

 

(i)       Borrowers may, at any time and from time to time, so long as no Event
of Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the "LIBOR Deadline"). Notice of
Borrowers' election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.

 

(ii)       Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 



 -82- 

 

 

(iii)       Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than five LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.

 

(c)       Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

(d)       Special Provisions Applicable to LIBOR Rate.

 

(i)       The LIBOR Rate may be adjusted by Agent with respect to any Lender on
a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs (other than Taxes which shall be governed by Section 16), in each case,
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent written notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (A) require such Lender to furnish to Borrowers a statement
setting forth in reasonable detail the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (B) repay the LIBOR
Rate Loans of such Lender with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).

 

(ii)       In the event that any change in market conditions or any Change in
Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender's notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
reasonably determines that it would no longer be unlawful or impractical to do
so.

 



 -83- 

 

 

(e)       No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13.       Capital Requirements.

 

(a)       If, after the date hereof, Issuing Bank or any Lender reasonably
determines that (i) any Change in Law regarding capital, liquidity or reserve
requirements for banks or bank holding companies, or (ii) compliance by Issuing
Bank or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy or liquidity requirements (whether or not having the force of law), has
the effect of reducing the return on Issuing Bank's, such Lender's, or such
holding companies' capital or liquidity as a consequence of Issuing Bank's or
such Lender's commitments, Loans, participations or other obligations hereunder
to a level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank's, such Lender's, or such holding companies' then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity's capital) by any amount reasonably
deemed by Issuing Bank or such Lender to be material, then Issuing Bank or such
Lender may notify Borrowers and Agent thereof. Following receipt of such notice,
Borrowers agree to pay Issuing Bank or such Lender on written demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by Issuing Bank or such Lender of a
statement in the amount and setting forth in reasonable detail Issuing Bank's or
such Lender's calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, Issuing Bank or such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of Issuing Bank or any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Issuing Bank's or such Lender's right to demand
such compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender's intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 



 -84- 

 

 

(b)       If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable and documented out-of-pocket costs and
expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers'
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, designate a different Issuing Bank or substitute a
Lender or prospective Lender, in each case, reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender's
commitments hereunder (a "Replacement Lender"), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and commitments, and upon such purchase by the
Replacement Lender, which such Replacement Lender shall be deemed to be "Issuing
Bank" or a "Lender" (as the case may be) for purposes of this Agreement and such
Affected Lender shall cease to be "Issuing Bank" or a "Lender" (as the case may
be) for purposes of this Agreement.

 

(c)       Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to
Section 2.11(l), Section 2.12(d) or this Section 2.13 if it shall not at the
time be the general policy or practice of Issuing Bank or such Lender (as the
case may be) to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

2.14.       [Reserved].

 

2.15.       Joint and Several Liability of Borrowers.

 

(a)       Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 



 -85- 

 

 

(b)       Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)       If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

(d)       The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

 

(e)       Without limiting the generality of the foregoing and except as
otherwise expressly provided in this Agreement, each Borrower hereby waives
presentments, demands for performance, protests and notices, including notices
of acceptance of its joint and several liability, notice of any Revolving Loans
or any Letters of Credit issued under or pursuant to this Agreement, notice of
the occurrence of any Default, Event of Default, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Agreement, notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in any member of the
Lender Group's or any Bank Product Provider's power whatsoever, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower's rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 



 -86- 

 

 

(f)       Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers' financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 

(g)       The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and permitted assigns, and may be enforced by it or them
from time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of Agent, any member of the Lender
Group, any Bank Product Provider, or any of their successors or permitted
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(h)       Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations in accordance with the terms of this Agreement, or to
be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the "Foreclosed Borrower"), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

 



 -87- 

 

 

(i)       Each of the Borrowers hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, the Borrowers shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower's right to proceed
against any other Loan Party. In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each of the
Borrowers hereby waives until such time as the Obligations have been paid in
full:

 

(i)       all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

 

(ii)       all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A) Agent, the other members of the Lender Group, and the
Bank Product Providers may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property
Collateral pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on the
Real Property Collateral, Agent or the other members of the Lender Group have
destroyed or impaired any right the Borrowers may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Borrowers may have because the Obligations
are secured by Real Property (including any rights or defenses based upon
Sections 580a, 580d, or 726 of the California Code of Civil Procedure or any
similar laws of any other applicable jurisdiction); and

 

(iii)       all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers' rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

 

3.CONDITIONS; TERM OF AGREEMENT.

 

3.1.       Conditions Precedent to the Initial Extension of Credit. The
obligation of each Lender to make the initial extensions of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 to this
Agreement (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent).

 



 -88- 

 

 

3.2.      Conditions Precedent to all Extensions of Credit. The obligation of
the Lender Group (or any member thereof) to make any Revolving Loans hereunder
(or to extend any other credit hereunder) at any time shall be subject to the
satisfaction (or written waiver in accordance with Section 14.1) of the
following conditions precedent:

 

(a)       the representations and warranties of each Loan Party contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and

 

(b)       no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof.

 

3.3.      Maturity. The Commitments shall continue in full force and effect for
a term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

 

3.4.      Effect of Maturity. On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations (other than Hedge Obligations) immediately
shall become due and payable without notice or demand and Borrowers shall be
required to repay all of the Obligations (other than Hedge Obligations) in full.
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent's Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full and all
commitments to extend credit have terminated, Agent will, at Borrowers' sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent's Liens and all notices of security interests
and liens previously filed by Agent.

 

3.5.      Early Termination by Borrowers. Borrowers have the option, at any time
upon not less than ten Business Days prior written notice to Agent (or such
shorter period as Agent may agree in its discretion), to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may condition any such termination notice on the
happening or occurrence of an event, and may rescind any such termination notice
if such event does not happen or occur on or before the date of the proposed
termination (in which case, a new notice shall be required to be sent in
connection with any subsequent termination), and (b) Borrowers may extend the
date of termination at any time with the consent of Agent (which consent shall
not be unreasonably withheld or delayed).

 



 -89- 

 

 

3.6.       Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the satisfaction (or written waiver in accordance with
Section 14.1), on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.6 to this Agreement (the failure by Borrowers
to so perform or cause to be performed such conditions subsequent as and when
required by the terms thereof (unless such date is extended, in writing, by
Agent, which Agent may do without obtaining the consent of the other members of
the Lender Group), shall constitute an Event of Default).

 

4.REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1.      Due Organization and Qualification; Subsidiaries.

 

(a)       Each Loan Party (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is duly
qualified and licensed to do business in each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license, except to the extent the failure to be so qualified or
licensed could not reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

(b)       Set forth on Schedule 4.1(b) is, as of the Closing Date, a complete
and accurate description of the authorized Equity Interests of each Loan Party,
by class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.

 

(c)       Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties' direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by such Loan Party. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

 



 -90- 

 

 

(d)       Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party's or any of its Subsidiaries' Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument.
Except as set forth on Schedule 4.1(d), no Loan Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.

 

4.2.       Due Authorization; No Conflict.

 

(a)       As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or other organizational action on the part
of such Loan Party.

 

(b)       As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of such Loan Party, or
any material order, judgment, or decree of any court or other Governmental
Authority binding on such Loan Party, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material agreement of such Loan Party where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of such Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

4.3.       Governmental Consents. The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than (i)
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation, as of the Closing Date and (iii) registrations, consents,
approvals, notices or other actions which the failure to obtain, make or take
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.

 



 -91- 

 

 

4.4.      Binding Obligations; Perfected Liens.

 

(a)       Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 

(b)       Agent's Liens are validly created, perfected (other than with respect
to Collateral in which Agent's Lien is not required to be perfected under the
Loan Documents), and first priority Liens, subject only to Permitted Liens which
are not required under the terms of the Loan Documents to be subordinated to
Agent's Liens.

 

4.5.       Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

4.6.      Litigation.

 

(a)       There are no actions, suits, or proceedings pending or, to the
knowledge of any Borrower, threatened in writing against a Loan Party or any of
its Subsidiaries that (i) either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect or (ii) purport to
affect or pertain to any Loan Document or any Recapitalization Transactions.

 

(b)       Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $100,000 that, as of the Closing Date, is pending or,
to the knowledge of any Borrower, threatened against a Loan Party or any of its
Subsidiaries.

 

4.7.      Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any Requirement of Law (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

4.8.      No Material Adverse Effect. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties' and their Subsidiaries' consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2018, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Effect.

 



 -92- 

 

 

4.9.      Solvency.

 

(a)       The Loan Parties are Solvent on a consolidated basis and taken as a
whole.

 

(b)       Each Borrower is Solvent.

 

(c)       No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.10.      Employee Benefits. No Loan Party, or any of their Subsidiaries
maintains, contributes or has liability to contribute to any Benefit Plan and no
Loan Party has any liability under Title IV of ERISA with respect to any
Employee Benefit Plan. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) each Employee Benefit Plan complies with, and has
been operated in accordance with, all applicable laws, including ERISA and the
IRC, and the terms of such Employee Benefit Plan, (ii) no Loan Party has any
liability for a fine, penalty, damage, or excise tax with respect to an Employee
Benefit Plan and no Loan Party has received notice from a Governmental
Authority, plan administrator, or participant (or any participant's agent) that
any such fine, penalty, damage or excise tax may be owing by such Loan Party and
(iii) each Employee Benefit Plan intended to be qualified by a Loan Party under
Section 401 of the IRC is so qualified.

 

4.11.      Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower's knowledge, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to each Borrower's knowledge, no Loan Party's nor any of
its Subsidiaries' properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 



 -93- 

 

 

4.12.       Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents is, and all other
such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of any Loan Party or its Subsidiaries)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, when furnished and taken as a whole,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and does not and will not, when furnished and
taken as a whole, omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided, in
each case, after giving effect to all supplements and updates thereto subsequent
to the date on which such information was dated, certified or furnished. The
Projections delivered to Agent on May 20, 2019 represent, and as of the date on
which any other Projections are delivered to Agent, such additional Projections
represent, Borrowers' good faith estimate, on the date such Projections are
delivered, of the Loan Parties' and their Subsidiaries' future performance for
the periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrowers' good faith estimate, projections or
forecasts based on methods and assumptions which Borrowers believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results). As of
the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

4.13.       Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the "Patriot
Act").

 

4.14.       Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.15.       Payment of Taxes. All material Tax returns and reports of each Loan
Party and its Subsidiaries required to be filed by any of them have been timely
filed, and all material Taxes shown on such Tax returns to be due and payable
and all other material Taxes upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. No Borrower knows of any proposed Tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Proper and accurate amounts have been withheld by
each Loan Party and its Subsidiaries from their respective employees for all
periods in full and complete compliance with the Tax, social security and
unemployment withholding provisions of applicable requirements of Law and such
withholdings have been timely paid to the respective governmental authorities.
No Loan Party or any Subsidiary of any Loan Party has participated in a
"reportable transaction" within the meaning of Treasury Regulation Section
1.60011-4(b) or is a member of an affiliated, combined or unitary group other
than the group of which a Loan Party is the common parent.

 



 -94- 

 

 

4.16.       Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose, in each case that violates the
provisions of Regulation T, U or X of the Board of Governors. Neither any Loan
Party nor any of its Subsidiaries expects to acquire any Margin Stock.

 

4.17.       Governmental Regulation. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.

 

4.18.       OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and each director, officer, employee, agent and Affiliate of each
such Loan Party and each such Subsidiary, is in compliance with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of any Loan
made or Letter of Credit issued hereunder will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner that
would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including any Lender, Bank Product Provider, or
other individual or entity participating in any transaction).

 



 -95- 

 

 

4.19.       Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
arbitration proceeding pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or its Subsidiaries which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in liabilities to any Loan Party or its Subsidiaries, individually or
in the aggregate, in excess of $500,000, (ii) no strike, labor dispute,
slowdown, lockouts, stoppage or similar action pending or, to the knowledge of
any Loan Party, threatened against any Loan Party or its Subsidiaries that could
reasonably be expected to result liabilities to any Loan Party or its
Subsidiaries, individually or in the aggregate, in excess of $500,000, or (iii)
there is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Loan Party or any Subsidiary thereof, and, to the knowledge of any Loan
Party, no union (or similar) petition pending with respect to the employees of
any Loan Party or its Subsidiaries and no union (or similar) organizing activity
taking place with respect to any of the employees of any Loan Party or its
Subsidiaries, in each case in connection with their employment by any Loan Party
or its Subsidiaries. Except for those that would not reasonably be expected to
result in Liabilities in excess of $500,000, individually or in the aggregate,
(i) none of any Loan Party or its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied, (ii) the hours worked
and payments made to employees of each Loan Party and its Subsidiaries have not
been in violation of the Fair Labor Standards Act, (iii) all material payments
due from any Loan Party or its Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Borrowers, and (iv) each Loan Party and Subsidiary
thereof is in compliance with Requirements of Law with respect to the employment
of any employees.

 

4.20.       No Default under Material Contracts; Disney Licenses. No Loan Party
and no Subsidiary is in default under or with respect to any Material Contract
or any Disney License.

 

4.21.       Leases. In each case, except as could not reasonably be expected to
have a Material Adverse Effect, each Loan Party and its Subsidiaries enjoy
peaceful and undisturbed possession under all leases material to their business
and to which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
material default by the applicable Loan Party or its Subsidiaries exists under
any of them.

 

4.22.       Eligible Accounts. As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of a
Borrower's business and (b) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Accounts.

 

4.23.       Eligible Inventory. As to each item of Inventory that is identified
by Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

 



 -96- 

 

 

4.24.       [Reserved].

 

4.25.       Location of Inventory. Except as set forth in Schedule 4.25, the
Inventory of Loan Parties and their Subsidiaries is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 4.25 to this Agreement (as such Schedule
may be updated pursuant to Section 5.14).

 

4.26.       Inventory Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.

 

4.27.       [Reserved].

 

4.28.       Notes Documents. Borrowers have delivered to Agent a complete and
correct copy of the Notes Documents, including all schedules and exhibits
thereto, executed on the Closing Date. The execution, delivery and performance
of each of the Notes Documents has been duly authorized by all necessary action
on the part of each Borrower who is a party thereto. Each Notes Document is the
legal, valid and binding obligation of each Borrower who is a party thereto,
enforceable against each such Borrower in accordance with its terms, in each
case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors' rights, and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

4.29.       Term Loan Documents. Borrowers have delivered to Agent a complete
and correct copy of the Term Loan Documents, including all schedules and
exhibits thereto, executed on the Closing Date. The execution, delivery and
performance of each of the Term Loan Documents has been duly authorized by all
necessary action on the part of each Borrower who is a party thereto. Each Term
Loan Document is the legal, valid and binding obligation of each Borrower who is
a party thereto, enforceable against each such Borrower in accordance with its
terms, in each case, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors' rights, and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

4.30.       Hedge Agreements. On each date that any Hedge Agreement is executed
by any Hedge Provider, Borrower and each other Loan Party satisfy all
eligibility, suitability and other requirements under the Commodity Exchange Act
(7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

4.31.       Insurance. Schedule 4.31 lists all insurance policies of any nature
maintained by the Loan Parties, as of the Closing Date, including issuers,
coverages and deductibles. Each Loan Party and each of its Subsidiaries and
their respective properties are insured with financially sound and reputable
insurance companies which are not Affiliates of Borrowers, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses of the same size and character as the business of
Loan Parties and, to the extent relevant, owning similar properties in
localities where such Person operates.

 



 -97- 

 

 

4.32.     HK Collateral Documents.

 

(a)       No Filing or Stamp Taxes. Except for registration fees associated with
the registration of the HK Collateral Documents at the Hong Kong Companies
Registry, there are no Requirements of Law for the HK Collateral Documents to be
filed, recorded or enrolled with any court or other authority or that any stamp,
registration or similar tax be paid on or in relation to the HK Collateral
Documents or the transactions contemplated by the HK Collateral Documents.

 

(b)       Ranking of Collateral. The Collateral under the HK Collateral
Documents has or will have first ranking priority and it is not subject to any
prior ranking or pari passu ranking Collateral, other than as may be granted in
favor of the Agent and the Lenders from time to time.

 

(c)       Ownership. The entire issued share capital of JAKKS HK is legally and
beneficially owned and controlled by JAKKS. The entire issued share capital of
each HK Loan Party (other than JAKKS HK) is legally and beneficially owned and
controlled (directly or indirectly) by JAKKS HK. The shares in the capital of
each HK Loan Party are fully paid and are not subject to any option to purchase
or similar rights.

 

(d)       Legal and Beneficial Ownership. Each HK Loan Party is the sole legal
and beneficial owner of the respective assets over which it purports to grant
Collateral.

 

(e)       Shares. The constitutional documents of HK Loan Parties do not
restrict or inhibit any transfer of the shares of any HK Loan Party on creation
or enforcement of the HK Collateral Documents. There are no agreements in force
which provide for the issue or allotment of, or grant any person the right to
call for the issue or allotment of, any share or loan capital of any HK Loan
Party (including any option or right of pre-emption or conversion).

 

(f)       Representations and Warranties. The representations and warranties
contained in each HK Collateral Document are true and accurate in all material
respects at the time they are expressed to be given in each case in accordance
with the facts and circumstances then existing.

 

5.AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:

 

5.1.         Financial Statements, Reports, Certificates. Borrowers (a) will
deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 to this Agreement no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Administrative Borrower, (c) agree to maintain books and
records and a system of accounting that enables Borrowers to produce financial
statements in accordance with GAAP, (d) agree that they will maintain at a
location in the United States that is subject to a collateral access agreement,
true, correct and current copies of the financial data for the financial
transactions of JAKKS Hong Kong, JAKKS Canada and each other Foreign Subsidiary
in a manner consistent with past practice, and (e) agree that upon the
reasonable request of Agent, shall cause copies of the books and records of
JAKKS Hong Kong and JAKKS Canada that substantiate the transactions recorded in
such general ledger to be located at a location in the United States that is
subject to a collateral access agreement.

 



 -98- 

 

 

5.2.       Reporting. Borrowers (a) will deliver to Agent each of the reports
set forth on Schedule 5.2 to this Agreement at the times specified therein, and
(b) agree to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.
Borrowers and Agent hereby agree that the delivery of the Borrowing Base
Certificate through the Agent's electronic platform or portal, subject to
Agent's authentication process, by such other electronic method as may be
approved by Agent from time to time in its sole discretion, or by such other
electronic input of information necessary to calculate the Borrowing Bases as
may be approved by Agent from time to time in its sole discretion, shall in each
case be deemed to satisfy the obligation of Borrowers to deliver such Borrowing
Base Certificate, with the same legal effect as if such Borrowing Base
Certificate had been manually executed by Borrowers and delivered to Agent.

 

5.3.       Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person's valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

 

5.4.       Maintenance of Properties and Material Contracts. Each Loan Party
will, and will cause each of its Subsidiaries to, (a) maintain in full force and
effect and comply in all material respects with all Material Contracts and (b)
maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, casualty, obsolescence and condemnation and Permitted Dispositions
excepted, except, in each case, where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect.

 

5.5.       Taxes. Each Loan Party will, and will cause each of its Subsidiaries
to, pay in full before delinquency or before the expiration of any extension
period all Taxes imposed, levied, or assessed against it, or any of its assets
or in respect of any of its income, businesses, or franchises, other than Taxes
not in excess of $100,000 outstanding at any time and other than to the extent
that the validity of such Tax is the subject of a Permitted Protest.

 



 -99- 

 

 

5.6.     Insurance.

 

(a)       Each Loan Party will, and will cause each of its Subsidiaries to, at
Borrowers' expense, maintain insurance with respect to each Loan Party's and its
Subsidiaries' assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and,
in any event, in amount, adequacy, and scope reasonably satisfactory to Agent
(it being agreed that the amount, adequacy, and scope of the policies of
insurance of Borrowers in effect as of the Closing Date are acceptable to
agent). All property insurance policies are to be made payable to Agent for the
benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard lender's loss payable endorsement with a standard
non-contributory "lender" or "secured party" clause. All certificates of
property and general liability insurance are to be delivered to Agent, with the
lender's loss payable and additional insured endorsements in favor of Agent and
shall provide for not less than thirty days prior written notice to Agent of the
exercise of any right of cancellation. If any Loan Party or its Subsidiaries
fails to maintain such insurance, Agent may arrange for such insurance, but at
Borrowers' expense and without any responsibility on Agent's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.

 

(b)       Borrowers shall give Agent prompt notice of any loss exceeding
$100,000 covered by the casualty or business interruption insurance of any Loan
Party or its Subsidiaries. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(c)       If at any time the area in which any Real Property that is subject to
a Mortgage is located is designated a "flood hazard area" in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount and on terms that are
reasonably satisfactory to Agent and all Lenders from time to time, and
otherwise comply with the Flood Laws or as is otherwise reasonably satisfactory
to Agent and all Lenders.

 

5.7.     Inspection.

 

(a)       Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent and its duly authorized representatives or agents to visit any of
its properties and inspect any of its assets or books and records, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees (provided, that an authorized representative of a Borrower shall be
allowed to be present) at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers' expense in accordance with the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c).

 

(b)       Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Agent may designate with reasonable prior notice to
Administrative Borrower, at Borrowers' expense in accordance with the provisions
of the Fee Letter, subject to the limitations set forth below in Section 5.7(c).

 



 -100- 

 

 

(c)       So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
more than two field examinations in such calendar year (increasing to three
field examinations if an Increased Reporting Event has occurred during such
calendar year) and one inventory appraisal in such calendar year (increasing to
two inventory appraisals if an Increased Reporting Event has occurred during
such calendar year).

 

5.8.     Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.9.     Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

 

(a)       Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, except, in each case, as could not reasonably be expected
to result in a Material Environmental Liability,

 

(b)       Comply with Environmental Laws, except, in each case, as could not
reasonably be expected to result in a Material Environmental Liability, and
provide to Agent documentation of such compliance which Agent reasonably
requests,

 

(c)       Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries if such release
could reasonably be expected to result in a Material Environmental Liability,
and take any Remedial Actions required to abate said release or otherwise to
come into compliance, in all material respects, with applicable Environmental
Law, and

 

(d)       Promptly, but in any event within five Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, in each case, if such
Environmental Action could reasonably be expected to result in a Material
Environmental Liability, and (iii) written notice of a violation, citation, or
other administrative order from a Governmental Authority if such violation,
citation or administrative order could reasonably be expected to result in a
Material Environmental Liability.

 



 -101- 

 

 

5.10.       Disclosure Updates. Each Loan Party will, promptly and in no event
later than five Business Days (or such longer period as Agent may agree in its
sole discretion) after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report (other than forward-looking information,
projections and other financial forecasts and budgets, information of a general
economic nature, general information about Borrowers' industry, and information
and reports provided by third party advisors) furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in any material respect in light of the circumstances in
which made, in each case, after giving effect to all supplements and updates
thereto subsequent to the date on which such information was furnished. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.11.       Formation of Subsidiaries. Each Loan Party will, at the time that
any Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date or, with respect to Subsidiaries that
are not Loan Parties as of the Closing Date (for avoidance of doubt, excluding
the JV Entities), to the extent Agent reasonably requests that such Subsidiary
be joined as a Loan Party after the Closing Date, in each case, within thirty
days of such event (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary (i) if such Subsidiary is a Domestic
Subsidiary and Administrative Borrower requests, subject to the consent of
Agent, that such Domestic Subsidiary be joined as a Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (ii) to provide to Agent a
joinder to the Guaranty and Security Agreement, in each case, together with such
other guarantees and security agreements (including (x) foreign law
documentation reasonably requested by Agent and (y) Mortgages with respect to
any Real Property owned in fee of such new Subsidiary with a fair market value
of greater than $500,000), as well as appropriate financing statements (and with
respect to all property subject to a Mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary); provided, that the Joinder, the
joinder to the Guaranty and Security Agreement, and such other guarantees and
security agreements shall not be required to be provided to Agent with respect
to any Subsidiary of any Loan Party that is a CFC (other than JAKKS HK) if the
costs to the Loan Parties of providing such guaranty or such security agreements
(including consideration of any material adverse tax consequences reasonably
expected to result from such action) are unreasonably excessive (as determined
by Agent in consultation with Borrowers) in relation to the benefits to Agent
and the Lenders of the security or guarantee afforded thereby or if Agent
otherwise agrees in its Permitted Discretion not to require such guaranty or
such security agreements, (b) provide, or cause the applicable Loan Party to
provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that the Equity Interests of any Subsidiary of a Loan Party that is a CFC (other
than JAKKS HK) shall not be required to be pledged if the costs to the Loan
Parties of providing such pledge (including consideration of any material
adverse tax consequences reasonably expected to result from such action) are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby or if Agent otherwise agrees in its Permitted Discretion not to require
such pledge (which pledge, if reasonably requested by Agent, shall be governed
by the laws of the jurisdiction of such Subsidiary), and (c) provide to Agent
all other documentation, including the Governing Documents of such Subsidiary
and one or more opinions of counsel reasonably satisfactory to Agent, which, in
its opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 



 -102- 

 

 

5.12.       Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent and in
accordance with the Guaranty and Security Agreement and subject to the
limitations and qualifications set forth herein and therein, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the "Additional Documents") that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent's Liens in substantially all of
the assets of each of the Loan Parties (whether now owned or hereafter arising
or acquired, tangible or intangible, real or personal) (other than any assets
expressly excluded from the Collateral (as defined in the Guaranty and Security
Agreement) pursuant to Section 3 of the Guaranty and Security Agreement), to
create and perfect Liens in favor of Agent in any Real Property acquired by any
other Loan Party with a fair market value in excess of $500,000, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided, that the foregoing shall not apply to any JV Entity or
any Subsidiary of a Loan Party that is a CFC (other than JAKKS HK) if the costs
to the Loan Parties of providing such documents (including consideration of any
material adverse tax consequences reasonably expected to result from such
action) are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
afforded thereby. To the maximum extent permitted by applicable law, if any
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time not
to exceed thirty days following the request to do so, each Borrower and each
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party's name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
of, and not in limitation of, the foregoing, each Loan Party shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties, including all of the outstanding capital
Equity Interests of each Borrower (other than JAKKS) and its Subsidiaries (in
each case, other than with respect to any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement). Notwithstanding anything to
the contrary contained herein (including Section 5.11 hereof and this Section
5.12) or in any other Loan Document, (x) Agent shall not accept delivery of any
Mortgage from any Loan Party unless each of the Lenders has received 45 days
prior written notice thereof and Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has
received copies of all flood insurance documentation and has confirmed that
flood insurance compliance has been completed as required by the Flood Laws or
as otherwise reasonably satisfactory to such Lender and (y) Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary that
qualifies as a "legal entity customer" under the Beneficial Ownership Regulation
unless such Subsidiary has delivered a Beneficial Ownership Certification in
relation to such Subsidiary and Agent has completed its Patriot Act searches,
OFAC/PEP searches and customary individual background checks for such
Subsidiary, the results of which shall be reasonably satisfactory to Agent.

 



 -103- 

 

 

5.13.       Lender Meetings. Borrowers will, within ninety (90) days after the
close of each fiscal year of Administrative Borrower, at the request of Agent or
of the Required Lenders and upon reasonable prior notice, hold a meeting (at a
mutually agreeable location and time or, at the option of Agent, by conference
call) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of the Loan Parties and their Subsidiaries and the projections
presented for the current fiscal year of Administrative Borrower.

 

5.14.       Location of Inventory; Chief Executive Office. Each Loan Party will,
and will cause each of its Subsidiaries to, keep (a) their Inventory only at the
locations identified on Schedule 4.25 to this Agreement (provided that Borrowers
may amend Schedule 4.25 to this Agreement so long as such amendment occurs by
written notice to Agent not less than ten days (or such later date as the Agent
may agree in its sole discretion) prior to the date on which such Inventory is
moved to such new location and so long as such new location is within the
continental United States), and (b) their respective chief executive offices
only at the locations identified on Schedule 7 to the Guaranty and Security
Agreement (unless Administrative Borrower has provided Agent with not less than
ten days (or such later date as the Agent may agree in its sole discretion)
prior written notice of any such change in chief executive office). Each Loan
Party will, and will cause each of its Subsidiaries to, use their commercially
reasonable efforts to obtain Collateral Access Agreements for each of the
locations identified on Schedule 7 to the Guaranty and Security Agreement and
Schedule 4.25 to this Agreement.

 

5.15.       OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

5.16.       Notices. Administrative Borrower shall notify promptly (and in no
event later than three (3) Business Days after a Responsible Officer of any Loan
Party or any of its Subsidiaries becomes aware thereof (or such longer time
period as the Agent may agree in its sole discretion)) Agent of the following:

 

(a)       Default; Event of Default; Change of Control; Breach. The occurrence
or existence of (i) any Default or Event of Default, or any event or
circumstance that could reasonably be expected to become a Default or Event of
Default hereunder or a "default" or "event of default" under the Term Loan
Facility or any other Indebtedness with an aggregate principal amount
outstanding in excess of $10,000,000, or (ii) any event or circumstance that
permits, or could reasonably be expected to permit, any party to any Material
Contract (other than any Loan Party or its Subsidiaries) to terminate or assign
its rights thereunder;

 



 -104- 

 

 

(b)       [Reserved].

 

(c)       Proceeding. (i) Any dispute, litigation, investigation, proceeding or
suspension which may exist at any time between any Loan Party or any Subsidiary
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in liabilities in excess of $500,000
and (ii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary (A) in which the amount of
damages claimed is $500,000 or more, (B) in which injunctive or similar relief
is sought and if adversely determined, would reasonably be expected to have a
Material Adverse Effect, or (C) in which the relief sought is an injunction or
other stay of the performance of any Loan Document;

 

(d)       Material Environmental Liabilities. Any event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in Material Environmental Liabilities;

 

(e)       Liens. Any Loan Party shall have knowledge, or received notice, of any
(i) ERISA Liens or (ii) any other Lien (other than a Permitted Lien) on any
property of any Loan Party having a fair market value in excess of $100,000;

 

(f)       Environmental. (i) The receipt by any Loan Party of any notice of
violation of or potential liability or similar notice under Environmental Law,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Loan Party of notification that any Property of any Loan
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;

 

(g)       Material Adverse Effect. Subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement, any event, change, circumstance or occurrence (including any
violation of or liability under ERISA or any other Requirement of Law and any
labor controversy resulting in or threatening to result in any strike, work
stoppage, boycott, shutdown or other labor disruption) that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;

 

(h)       Financial Reporting Change. Any material change in accounting policies
or financial reporting practices by any Loan Party or any Subsidiary; and

 

(i)       Tax. (i) The creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any income or franchise or other material Taxes with respect to
any Loan Party and (ii) the creation of any Contractual Obligation of any Loan
Party, or the receipt of any request directed to any Loan Party, to make any
material adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise.

 



 -105- 

 

 

6.NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations (excluding, in all cases,
the JV Entities):

 

6.1.        Indebtedness. Each Loan Party will not, and will not permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2.        Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3.        Restrictions on Fundamental Changes. Each Loan Party will not, and
will not permit any of its Subsidiaries to,

 

   (a)       enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any such
transaction between Loan Parties; provided, that (x) a Borrower must be the
surviving entity of any such merger or consolidation to which it is a party and
(y) a US Loan Party must be the surviving entity of a merger or consolidation to
which it is a party with a non-US Loan Party, (ii) any such transaction between
a Loan Party and a Subsidiary of such Loan Party that is not a Loan Party so
long as such Loan Party is the surviving entity of any such merger or
consolidation, and (iv) any such transaction between Subsidiaries of any Loan
Party that are not Loan Parties,

 

   (b)       liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than any Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party (and if the dissolving entity is a
US Loan Party, only to another US Loan Party that is not liquidating or
dissolving), or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party so long as all of the assets of such liquidating
or dissolving Subsidiary are transferred to a Loan Party or a Subsidiary of a
Loan Party that is not liquidating or dissolving; provided that with respect to
any such Subsidiary the Equity Interests of which (or any portion thereof) are
subject to a Lien in favor of Agent, the assets of such Subsidiary are
transferred to another Subsidiary the Equity Interests of which (or not less
than a corresponding portion thereof) are subject to a Lien in favor of Agent,
or

 



 -106- 

 

 

(c)       suspend or cease operating a substantial portion of its or their
business, except (i) as permitted pursuant to clauses (a) or (b) above, (ii) in
connection with a transaction permitted under Section 6.4 or (iii) solely with
respect to any Subsidiary of a Loan Party that is not a Loan Party, if such
suspension or cessation of business could not reasonably be expected to be
materially adverse to the Agent or any Lender.

 

6.4.     Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets (including by an
allocation of assets among newly divided limited liability companies pursuant to
a "plan of division", and including the issuance or sale of Equity Interests by
any Loan Party or any of their Subsidiaries).

 

6.5.     Nature of Business. Each Loan Party will not, and will not permit any
of its Subsidiaries to, make any material change in the nature of its or their
business as conducted on the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Loan Party and its
Subsidiaries from engaging in any business that is reasonably related,
incidental or ancillary to its or their business.

 

6.6.     Prepayments and Amendments. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

 

(a)       Except in connection with Refinancing Indebtedness permitted by
Section 6.1, (i) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party or its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Investments, (D) Permitted Purchase Money
Indebtedness, or (ii) prepay, redeem, defease, purchase, or otherwise acquire
any Term Loan Indebtedness (whether optionally or pursuant to a mandatory
prepayment), other than, subject to and in accordance with the Intercreditor
Agreement, (I) mandatory prepayments of the Term Loan Indebtedness in accordance
with the terms of the Term Loan Credit Agreement (x) in an amount up to 100% of
the Net Cash Proceeds received by any Borrower in connection with a disposition
of any Term Priority Collateral (as defined in the Intercreditor Agreement) and
(y) in an amount up to 100% of the Net Cash Proceeds received by Borrowers not
from Term Priority Collateral (as defined in the Intercreditor Agreement) to the
extent required to be applied as a mandatory prepayment to the Term Loans,
solely to the extent, with respect to this clause (y), that (1) all such Net
Cash Proceeds are first applied to reduce the outstanding principal balance of
the Revolving Loans and (2) both before and after giving effect to such
prepayment of the Term Loan Indebtedness, the Payment Conditions are satisfied
and (II) regularly scheduled payments of the Term Loan Indebtedness pursuant to
the Term Loan Credit Agreement as in effect on the Closing Date or as amended in
accordance with the terms of the Intercreditor Agreement, or

 



 -107- 

 

 

(b)       Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

 

(i)       any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Investments, (D) Indebtedness permitted under clauses (c), (h), (j)
and (k) of the definition of Permitted Indebtedness, (E) the 2020 Convertible
Notes, the 2023 Oasis Convertible Notes, in each case, in accordance with the
provisions of Section 6.14, or (F) the Term Loan Indebtedness in accordance with
the terms of the Intercreditor Agreement, or

 

(ii)       the Governing Documents of any Loan Party if the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders (it being understood that any
amendment, modification or other change to the Governing Documents of any Loan
Party that is necessary to affect any transaction permitted by Section 6.3 or
Section 6.9 shall be deemed to be not materially adverse to Agent or any of the
Lenders).

 

6.7.     Restricted Payments. Each Loan Party will not, and will not permit any
of its Subsidiaries to, make any Restricted Payment; provided, that so long as
it is permitted by law,

 

(a)       [reserved],

 

(b)       JAKKS may declare and pay dividends with respect to its Qualified
Equity Interests payable solely in additional units or shares of its Equity
Interests (other than Disqualified Equity Interests),

 

(c)       a Loan Party or a Subsidiary of a Loan Party may make Restricted
Payments to a US Loan Party,

 

(d)       (i) any Non-US Loan Party and any Foreign Subsidiary may make
Restricted Payments to a Loan Party, and (ii) any Subsidiary of a Loan Party
that is not a Loan Party may make Restricted Payments to another Subsidiary of a
Loan Party that is not a Loan Party; provided, that if such non-Loan Party
Subsidiary is a Domestic Subsidiary, it may not make Restricted Payments to a
non-Loan Party Subsidiary that is a Foreign Subsidiary,

 

(e)       JAKKS may redeem Equity Interests owned by employees for the express
purpose of permitting such employees to satisfy their respective income tax
obligations that result directly from the vesting of restricted Equity Interest
grants owned by such employees, in an aggregate amount not to exceed $1,000,000
in any Fiscal Year,

 

(f)       cash payments in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof, any exercise of warrants or
options, any conversion of the Convertible Notes or any Permitted Investment in
an aggregate amount not to exceed $1,000,000 per Fiscal Year,

 

(g)       any Restricted Payment by a Subsidiary of JAKKS to JAKKS or another
Loan Party (other than Non-US Loan Parties, to the extent such Restricted
Payment is made by a Subsidiary that is a US Loan Party), ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made (and, in the case of a Restricted Payment
by a non-wholly-owned Subsidiary of JAKKS, to JAKKS, any other such Loan Party,
or to each other owner of Equity Interests of such Subsidiary, based on their
relative ownership interests of such Equity Interests), and

 



 -108- 

 

 

(h)       (i) to the extent constituting Restricted Payments, transactions
permitted by Section 6.9 and (ii) any Loan Party or any Subsidiary thereof may
make Restricted Payments directly to any Loan Party or any Subsidiary thereof to
permit any payment in respect of a transaction permitted by Section 6.9.

 

6.8.     Fiscal Periods; Accounting Methods; Names and Jurisdictions. Each Loan
Party will not, and will not permit any of its Subsidiaries to, (a) modify or
change its fiscal year-end from December 31 of each year, or its method for
determining fiscal quarters of any Loan Party or of any consolidated
Subsidiaries, or (b) modify or change its method of accounting, accounting
treatment or reporting practices (other than as may be required to conform to
GAAP) or as permitted pursuant to Section 1.2 hereof.

 

6.9.     Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

 

6.10.   Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:

 

(a)       transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, and (ii) are no less favorable, taken as a whole,
to such Loan Party or its Subsidiaries, as applicable, than would be obtained in
an arm's length transaction with a non-Affiliate,

 

(b)       any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party's or such Subsidiary's board of directors (or
comparable governing body) in accordance with applicable law,

 

(c)       the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party's or such
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law,



 

(d)       (i) transactions solely among US Loan Parties, (ii) transactions
solely among Non-US Loan Parties and (iii) transactions solely among
Subsidiaries of Loan Parties that are not Loan Parties,

 



 -109- 

 

 

(e)       transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

 

(f)       all such transactions existing as of the Closing Date and described on
Schedule 6.10,

 

(g)       [reserved],

 

(h)       agreements for the non-exclusive licensing of intellectual property,
or distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party.

  

6.11.     Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, in each case, as set forth in the
Loan Documents, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes; provided that (x) no part of
the proceeds of the Loans will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose, in each case, that violates the
provisions of Regulation T, U or X of the Board of Governors, (y) no part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
to make any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.

 

6.12.     Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Administrative Borrower, each Loan Party
will not, and will not permit any of its Subsidiaries to, issue or sell any of
its Equity Interests.

 

6.13.     Inventory with Bailees. Each Borrower will not, and will not permit
any of its Subsidiaries to, store its Inventory at any time with a bailee,
warehouseman, or similar party except as set forth on Schedule 4.25 (as such
Schedule may be amended in accordance with Section 5.14).

 



 -110- 

 

 

6.14.     Amendments to Subordinated Indebtedness. Each Borrower will not, and
will not permit any of its Subsidiaries to, change or amend the terms of (i) any
Subordinated Indebtedness, which is subject to a Subordination Agreement, except
to the extent permitted by the applicable Subordination Agreement, or (ii) the
2020 Convertible Notes, the 2023 Oasis Convertible Notes or any other
Subordinated Indebtedness not subject to a Subordination Agreement, if the
effect of such change or amendment is to: (A) increase the interest rate on such
Indebtedness (B) require cash interest to be payable instead of interest
payable-in-kind (to the extent such Subordinated Indebtedness Documents
previously required interest to be paid in kind); (C) require payment of any
make-whole, premium or additional fees on the Subordinated Indebtedness (other
than any required consent fees not exceeding 1% of the aggregate outstanding
principal amount of such Subordinated Indebtedness); (E) shorten the dates upon
which payments of principal or interest are due on such Indebtedness; (F) add or
change in a manner adverse to Loan Parties any event of default or add or make
more restrictive any covenant with respect to such Indebtedness; (G) change in a
manner adverse to Loan Parties the prepayment provisions of such Indebtedness;
(H) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof); (I) cause the Subordinated Indebtedness to become secured
or guaranteed by any entity that is not a Guarantor of the Obligations (or which
is otherwise prohibited hereunder) or (J) change or amend any other term if such
change or amendment would materially increase the obligations of Loan Parties or
confer additional material rights on the holder of such Indebtedness in a manner
adverse to Loan Parties, Agent or Lenders. 



 

6.15.     Sale-Leasebacks. Each Borrower will not, and will not permit any of
its Subsidiaries to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

 

6.16.     Hazardous Materials. Each Borrower will not, and will not permit any
of its Subsidiaries to, cause or suffer to exist any Release of any Hazardous
Material at, to or from any Real Estate that would violate any Environmental
Law, form the basis for any Environmental Liabilities or otherwise adversely
affect the value or marketability of any Real Estate (whether or not owned by
any Loan Party or any Subsidiary), other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.17.     No Burdensome Agreements. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
consensual restriction (a) on its ability or the ability of any such Subsidiary
to pay dividends or make any other distribution on any of such Loan Party's or
Subsidiary's Equity Interests or to pay fees, including management fees, or make
other payments and distributions to a Borrower or any other Loan Party, or to
pay any interest, principal or other payments with respect to the Obligations;
or (b) prohibiting or otherwise restricting the existence of any Lien upon any
of its assets in favor of Agent, except, in each case, (i) under the Loan
Documents, (ii) under the Term Loan Facility or in connection with any document
or instrument governing any other Permitted Liens; provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Liens; provided, further, that any such restriction is (x) not
materially more restrictive, taken as a whole, as determined in good faith by
Administrative Borrower, on the Loan Parties and their Subsidiaries than the
Loan Documents or (y) will not, in the good faith judgment of Administrative
Borrower, affect the ability of Borrowers to make any payments required
hereunder in respect of the Obligations, (iv) under the Convertible Notes, (v)
under the Preferred Stock, (vi) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to any Permitted
Disposition pending the consummation of such sale, (c) restricts subletting or
assignment of leasehold interests contained in any lease governing a leasehold
interest of any Loan Party or any Subsidiary thereof, (d) exists in any
agreement in effect at the time such Subsidiary becomes a Subsidiary of a Loan
Party, so long as such agreement was not entered into in contemplation of such
person becoming a Subsidiary or (e) affects an asset that is acquired after the
Closing Date that is in existence at the time of acquisition of such asset (but
not created in contemplation thereof), which encumbrance or restriction is not
applicable to other assets of the Loan Parties or their Subsidiaries and (viii)
any customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business and not otherwise
prohibited hereunder.

 



 -111- 

 

 

6.18.       Limitations on Certain Loan Parties. Each of Maui, Inc., an Ohio
corporation and Kids Only, Inc., a Massachusetts corporation, shall not own or
acquire any material assets or engage itself in any material business
operations, except in connection with its obligations under the Loan Documents
and the Term Loan Documents and except in connection with a transaction
permitted under Section 6.3. Moose Mountain Marketing, Inc., a New Jersey
corporation, shall not own or acquire any material assets or engage itself in
any material business operations, except in connection with (a) its obligations
under the Loan Documents and the Term Loan Documents, (b) its current business
which is to act as a licensee of licensed properties for use with products
marketing by the Seasonal Division, which principally include ball pits,
activity tables and ride-on toys, or (c) a transaction permitted under Section
6.3.

 

Notwithstanding anything else herein to the contrary, the Loan Parties and their
Subsidiaries may enter into transactions with any Affiliate of a Borrower or any
Subsidiary constituting transactions, payments, outstanding intercompany
balances, Property transfers and other activities constituting the transfer
pricing system of the Loan Parties and their Subsidiaries consistent with past
practice and in the ordinary course of business of the Loan Parties and their
Subsidiaries.

 

7.FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations, Borrowers will:

 

(a)       Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio,
calculated for each 12 month period ending on the first day of any Covenant
Testing Period and the last day of each fiscal month occurring until the end of
any Covenant Testing Period (including the last day thereof), in each case of at
least 1.10 to 1.00.

 

(b)       Minimum Liquidity. At all times, maintain (i) Liquidity of at least
$25,000,000, and (ii) Availability of at least $9,000,000.

 

8.EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1.       Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 



 -112- 

 

 

8.2.     Covenants. If any Loan Party or any of its Subsidiaries:

 

(a)       fails to perform or observe any covenant or other agreement contained
in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers' affairs, finances, and accounts
with officers and employees of any Borrower, in each case, in accordance with
the terms thereof), 5.10, 5.11 or 5.13 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty
and Security Agreement;

 

(b)       fails to perform or observe any covenant or other agreement contained
in any of Sections 5.3 (other than if any Borrower is not in good standing in
its jurisdiction of organization), 5.5, 5.8, and 5.12 of this Agreement and such
failure continues for a period of ten days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower, or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or

 

(c)       fails to perform or observe any covenant or other agreement contained
in this Agreement, or in any of the other Loan Documents, in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 8 (in which event such other provision of this Section 8 shall
govern), and such failure continues for a period of thirty days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower, or (ii) the date on which written notice thereof is
given to Borrowers by Agent;

 

8.3.     Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $500,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of thirty consecutive
days at any time after the entry of any such judgment, order, or award during
which (i) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (ii) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4.     Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by
a Loan Party or any of its Subsidiaries;

 



 -113- 

 

 

8.5.       Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

8.6.       Default Under Other Agreements. If (a) any Loan Party defaults in the
performance of the obligations under any agreement governing Indebtedness in an
outstanding principal amount of $10,000,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party's or its Subsidiary's obligations thereunder, (b) a
default in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Subsidiaries is a party, (c) a Loan Party or
any Subsidiary fails to make any payment when due or any other event of default
shall occur under any agreement or instrument relating to the 2020 Convertible
Notes, 2023 Oasis Convertible Notes or the Term Loan Indebtedness, or (d) one or
more Disney Licenses which are material to the business of the Loan Parties, as
determined by Agent in its Permitted Discretion, are terminated by a Disney
Entity as a result of a breach of such Disney License by the applicable Loan
Party or another event or circumstance that gives the applicable Disney Entity
the right to terminate such Disney License or Disney Licenses;

 

8.7.       Representations, etc. If any warranty, representation, certificate,
statement, or Record made by any Loan Party herein or in any other Loan Document
or delivered in writing to Agent or any Lender in connection with this Agreement
or any other Loan Document proves to be untrue in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

8.8.       Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement or any Foreign Collateral
Document, as applicable, is limited or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement (including,
for the avoidance of doubt, by virtue of the merger of a Loan Party into another
Loan Party, to the extent expressly permitted hereunder) or if any Guarantor
repudiates or revokes or purports to repudiate or revoke any such guaranty;

 

8.9.       Security Documents. If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien in favor of Agent in any
Collateral, shall, for any reason, fail or cease to create a valid and perfected
and first priority Lien (subject to Permitted liens which are not required under
the terms of the Loan Documents to be subordinated to Agent's Liens), except (a)
in connection with any transaction permitted under this Agreement (including any
release of any Lien on any Collateral in connection therewith) or (b) as a
result of an action or failure to act on the part of Agent or any Lender;

 



 -114- 

 

 

8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.    Change of Control. A Change of Control shall occur.

 

8.12.    Invalidity of Intercreditor Agreement. The Intercreditor Agreement
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect (other than in accordance with its terms), any Loan Party shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, the Obligations, for any reason,
shall not have the priority contemplated by the Intercreditor Agreement.

 

8.13.    HK Loan Parties; Non-US Loan Parties. It is or becomes unlawful for a
HK Loan Party or any other Non-US Loan Party to perform any of its obligations
under the Loan Documents, or any HK Loan Party or any other Non-US Loan Party
repudiates or rescinds a Loan Document or evidences an intention to
repudiate/rescind a Loan Document.

 

9.RIGHTS AND REMEDIES.

 

9.1.      Rights and Remedies. Upon the occurrence and during the continuation
of an Event of Default, Agent may, and, at the instruction of the Required
Lenders, shall, in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

 

(a)       by written notice to Borrowers, (i) declare the principal of, and any
and all accrued and unpaid interest and fees in respect of, the Loans and all
other Obligations (other than the Bank Product Obligations), whether evidenced
by this Agreement or by any of the other Loan Documents to be immediately due
and payable, whereupon the same shall become and be immediately due and payable
and Borrowers shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by each Borrower, and (ii)
direct Borrowers to provide (and Borrowers agree that upon receipt of such
notice Borrowers will provide) Letter of Credit Collateralization to Agent to be
held as security for Borrowers' reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

 

(b)       by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

 

(c)       exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity.

 



 -115- 

 

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products (except as
such Bank Products are allowed by the applicable Bank Product Provider to remain
outstanding without being required to be repaid or cash collateralized)),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

 

9.2.       Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.WAIVERS; INDEMNIFICATION.

 

10.1.       Demand; Protest; etc. Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

10.2.       The Lender Group's Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

 



 -116- 

 

 

10.3.       Indemnification. Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank,
and each Participant (each, an "Indemnified Person") harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided, that
Borrowers shall not be liable for costs and expenses (including attorneys' fees)
of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Loan
Parties' and their Subsidiaries' compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Indemnified Persons that do not involve any
acts or omissions of any Loan Party (other than any disputes against any
Indemnified Person in its capacity or fulfilling the role as Agent) or (ii) any
claims for Taxes, which shall be governed by Section 16, other than Taxes which
relate to primarily non-Tax claims), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Loan Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Loan Party or
any of its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities"). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents; provided, that notwithstanding the foregoing, in no event
shall Borrower's indemnification obligations under this Section 10.3 include any
Indemnified Liabilities in respect of legal fees, disbursements and expenses in
excess of the reasonable and documented out-of-pocket fees of one firm of
counsel to the Indemnified Persons, taken as a whole, and, to the extent
necessary, one local counsel in each relevant jurisdiction and one firm of
specialty counsel in each specialty area to the Indemnified Persons, taken as a
whole, and solely in the case of an actual or perceived conflict of interest,
where the Indemnified Person affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own counsel, one additional firm of
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnified Persons (but excluding, in all cases, the allocated costs
of in-house or internal counsel to any Indemnified Person). This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

 



 -117- 

 

 

11.NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

c/o Administrative Borrower
2951 28th Street
Santa Monica, California  90405
Attn: Brent Novak
Fax No.: (424) 268-9655     with a copy to:

Feder Kaszovitz LLP

845 Third Avenue

New York, New York 10022

Attention: Geoffrey A. Bass, Esq.

Fax No.: (212) 888-7776

 

If to Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California  90404
Attn: Loan Portfolio Manager
Fax No.: (866) 654-4090     with a copy to: Goldberg Kohn Ltd.
55 East Monroe, Suite 3300
Chicago, Illinois 60603
Attn:  Christopher Swartout, Esq.
Fax No.: (312) 863-7837

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).

 



 -118- 

 

 

12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

(a)       THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)       THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)       TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 



 -119- 

 

 

(d)     EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(e)     NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)      IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)       WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW,
ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE
WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(ii)       THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 



 -120- 

 

 

(iii)       UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)       EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)       THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 



 -121- 

 

 

(vi)       THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)       THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 

(g)       Service of Process. Each Loan Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to,
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrowers specified herein
(and shall be effective when such mailing shall be effective as provided
therein). Each Loan Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(h)       Each HK Loan Party irrevocably waives, to the extent permitted by
applicable law, with respect to itself and its revenues and assets (irrespective
of their use or intended use), all immunity on the grounds of sovereignty or
other similar grounds from: (a) suit; (b) jurisdiction of any court; (c) relief
by way of injunction or order for specific performance or recovery of property;
(d) attachment of its assets (whether before or after judgment); and (e)
execution or enforcement of any judgment to which it or its revenues or assets
might otherwise be entitled in any proceedings in the courts of any jurisdiction
(and irrevocably agrees, to the extent permitted by applicable law, that it will
not claim any immunity in any such proceedings).

 



 -122- 

 

 

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.       Assignments and Participations.

 

(a)           (i)         Subject to the conditions set forth in clause (a)(ii)
below, any Lender may assign and delegate all or any portion of its rights and
duties under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees (each, an "Assignee"), with the prior
written consent (such consent not be unreasonably withheld or delayed) of:

 

(A)       Administrative Borrower; provided, that no consent of Administrative
Borrower shall be required (1) if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than natural persons) of a Lender; provided further, that
Borrowers shall be deemed to have consented to a proposed assignment unless they
object thereto by written notice to Agent within five Business Days after having
received notice thereof; and

 

(B)       Agent, Swing Lender, and Issuing Bank.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       no assignment may be made to a natural person,

 

(B)       no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,

 

(C)       the amount of the Commitments and the other rights and obligations of
the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

 

(D)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement,

 

(E)       the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

 

(F)       unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500,
and

 



 -123- 

 

 

(G)       the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").

 

(b)       From and after the date that Agent receives the executed Assignment
and Acceptance and, if applicable, payment of the required processing fee, (i)
the Assignee thereunder shall be a party hereto and, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such Assignment
and Acceptance, shall be a "Lender" and shall have the rights and obligations of
a Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).

 

(c)       By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)       Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 



 -124- 

 

 

(e)       Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)       In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

 

(g)       Any other provision in this Agreement notwithstanding, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto;
provided that no such pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



 -125- 

 

 

(h)       Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of a Revolver
Commitment (and the principal amount thereof and stated interest thereon) held
by such Lender (each, a "Registered Loan"). Other than in connection with an
assignment by a Lender of all or any portion of its portion of the Revolver
Commitments to an Affiliate of such Lender or a Related Fund of such Lender (i)
a Registered Loan (and the registered note, if any, evidencing the same) may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register (and each registered note shall expressly so provide) and
(ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Revolver Commitment to an Affiliate of such Lender or a Related
Fund of such Lender, and which assignment is not recorded in the Register, the
assigning Lender, on behalf of Borrowers, shall maintain a register comparable
to the Register.

 

(i)       In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the "Participant Register"). A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form for the purposes of the IRC, including under
Section 5f.103-1(c) of the United States Treasury Regulations and its successor.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 



 -126- 

 

 

(j)       Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

 

13.2.       Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14.AMENDMENTS; WAIVERS.

 

14.1.       Amendments and Waivers.

 

(a)       No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

 

(i)       increase the amount of or extend the expiration date of any Commitment
of any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),

 

(ii)       postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (provided that any postponement or
delay of any mandatory prepayments required pursuant to Section 2.4(e) shall
only require the consent of Required Lenders),

 

(iii)       reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (x) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), (y) that any reduction, waiver or
other modification of or with respect to any mandatory prepayments required
pursuant to Section 2.4(e) shall only require the consent of the Required
Lenders and (z) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or a reduction of fees for purposes of this clause (iii)),

 



 -127- 

 

 

(iv)       amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)        amend, modify, or eliminate Section 3.1 or 3.2,

 

(vi)       amend, modify, or eliminate Section 15.11,

 

(vii)      other than as permitted by Section 15.11, release or contractually
subordinate Agent's Lien in and to any of the Collateral,

 

(viii)     amend, modify, or eliminate the definitions of "Required Lenders",
Supermajority Lenders or "Pro Rata Share",

 

(ix)        other than in connection with a transaction expressly permitted by
the terms hereof or the other Loan Documents, release any Borrower or any
Guarantor from any obligation for the payment of money or consent to the
assignment or transfer by any Borrower or any Guarantor of any of its rights or
duties under this Agreement or the other Loan Documents,

 

(x)         amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i), (ii) or (iii) or Section 2.4(e) or (f),

 

(xi)        at any time that any Real Property is included in the Collateral,
add, increase, renew or extend any Loan, Letter of Credit or Commitment
hereunder until the completion of flood due diligence, documentation and
coverage as required by the Flood Laws or as otherwise satisfactory to all
Lenders, or

 

(xii)       amend, modify, or eliminate any of the provisions of Section 13.1
with respect to assignments to, or participations with, Persons who are Loan
Parties or Affiliates of a Loan Party;

 

(b)      No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

 

(i)         the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the consent of any of the Lenders),

 

(ii)        any provision of Section 15 pertaining to Agent, or any other rights
or duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

 

(c)      No amendment, waiver, modification, elimination, or consent shall,
without written consent of Agent, Borrowers and the Supermajority Lenders,
amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts and Eligible
Inventory) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount
or change Section 2.1(c);

 



 -128- 

 

 

(d)       No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(e)       No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

(f)       Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.

 

14.2.       Replacement of Certain Lenders.

 

(a)       If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

(b)       Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender's or Tax
Lender's, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

 



 -129- 

 

 

14.3.       No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.AGENT; THE LENDER GROUP.

 

15.1.       Appointment and Authorization of Agent. Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor shall Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term "agent" in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 



 -130- 

 

 

15.2.       Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3.       Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

 



 -131- 

 

 

15.4.       Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

 

15.5.       Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 



 -132- 

 

 

15.6.       Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of any Loan Party and its Subsidiaries or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of each Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

15.7.       Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties and their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender's
ratable share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender's ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 



 -133- 

 

 

15.8.       Agent in Individual Capacity. Wells Fargo and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms "Lender" and "Lenders" include Wells Fargo in its individual capacity.

 

15.9.       Successor Agent. Agent may resign as Agent upon 30 days (ten days if
an Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default has occurred
and is continuing) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent's resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 



 -134- 

 

 

15.10.       Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11.       Collateral Matters.

 

(a)       The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Loan Party owned any interest
at the time Agent's Lien was granted nor at any time thereafter, (iv)
constituting property leased or licensed to a Loan Party under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (b) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration; provided, that Bank Product Obligations not
entitled to the application set forth in Section 2.4(b)(iii)(J) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent's authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent's
reasonable opinion, could reasonably be expected to expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, and (2) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate (by contract or otherwise) any Lien granted to or held by Agent on
any property under any Loan Document (a) to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
(including Capitalized Lease Obligations) which constitute Permitted
Indebtedness and (b) to the extent Agent has the authority under this Section
15.11 to release its Lien on such property. Notwithstanding the provisions of
this Section 15.11, the Agent shall be authorized, without the consent of any
Lender and without the requirement that an asset sale consisting of the sale,
transfer or other disposition having occurred, to release any security interest
in any building, structure or improvement located in an area determined by the
Federal Emergency Management Agency to have special flood hazards.

 



 -135- 

 

 

(b)       Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) (i) to verify or assure that the Collateral exists
or is owned by a Loan Party or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent's Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

15.12.      Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)       Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)       If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 



 -136- 

 

 

15.13.     Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.

 

15.14.     Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

15.15.     Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16.     Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

 

(a)       is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party (each, a "Report") prepared by or at the request of Agent, and
Agent shall so furnish each Lender with such Reports,

 

(b)       expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding the Loan
Parties and will rely significantly upon the Loan Parties' books and records, as
well as on representations of Borrowers' personnel,

 



 -137- 

 

 

(d)       agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(e)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party to Agent that has not been contemporaneously
provided by such Loan Party to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from any Loan Party, any Lender may, from time
to time, reasonably request Agent to exercise such right as specified in such
Lender's notice to Agent, whereupon Agent promptly shall request of Borrowers
the additional reports or information reasonably specified by such Lender, and,
upon receipt thereof from such Loan Party, Agent promptly shall provide a copy
of same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

 

15.17.       Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 



 -138- 

 

 

16.WITHHOLDING TAXES.

 

16.1.       Payments. All payments made by any Loan Party under any Loan
Document will be made free and clear of, and without deduction or withholding
for, any Taxes, except as otherwise required by applicable law, and in the event
any deduction or withholding of Taxes is required, the applicable Loan Party
shall make the requisite withholding, pay over to the applicable Governmental
Authority the withheld tax in accordance with applicable law, and furnish to
Agent as soon as practicable after the date the payment of any such Tax,
certified copies of tax receipts evidencing such payment by the Loan Parties or
other evidence of such payment reasonably satisfactory to Agent. Furthermore, if
any such Tax is an Indemnified Taxes, the Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that after such withholding or deduction has been made for or on account of
any Indemnified Taxes (including such withholdings and deductions applicable
additional sums payable under this Section 16.1), the applicable recipient
receives an amount equal to the sum it would have received if no such
withholding or deduction of Indemnified Taxes had been made. The Loan Parties
will timely pay any Other Taxes or, at the request of Agent, timely reimburse
Agent for such Other Taxes. The Loan Parties shall jointly and severally
indemnify each Indemnified Person (as defined in Section 10.3) (collectively a
"Tax Indemnitee") for the full amount of Indemnified Taxes arising in connection
with this Agreement or any other Loan Document or breach thereof by any Loan
Party (including any Indemnified Taxes imposed or asserted on, or attributable
to, amounts payable under this Section 16) imposed on, or paid by, such Tax
Indemnitee and all reasonable costs and expenses related thereto (including fees
and disbursements of attorneys and other tax professionals), as and when they
are incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Indemnified Taxes and additional amounts that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Tax Indemnitee). The obligations
of the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations, and for the avoidance of doubt, for the purposes of this
Section 16.1, an Issuing Lender shall be treated as a Lender.

 

16.2.       Exemptions.

 

(a)       If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:

 

(i)       if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments
as applicable);

 



 -139- 

 

 

(ii)       if such Lender or Participant is entitled to claim an exemption from,
or a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

 

(iii)       if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)       if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

 

(v)       a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)       Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)       If a Lender or Participant is entitled to claim an exemption from or
reduction of withholding tax in a jurisdiction other than the United States,
such Lender or such Participant agrees with and in favor of Agent and Borrowers,
to deliver to Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, or the providing of
or delivery of such forms in the Lender's reasonable judgment would not subject
such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender (or its Affiliates); provided,
further, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 



 -140- 

 

 

(d)       If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender's or such
Participant's documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

(e)       If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent and Administrative Borrower (or,
in the case of a Participant, to the Lender granting the participation only) at
the time or times prescribed by law and at such time or times reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Agent or Administrative Borrower (or, in
the case of a Participant, the Lender granting the participation) as may be
necessary for Agent or Borrowers to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.

 

16.3.       Reductions.

 

(a)       If a Lender or a Participant is subject to an applicable withholding
tax, Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

 



 -141- 

 

 

(b)       If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

16.4.       Refunds. If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which the Loan Parties
have paid additional amounts pursuant to this Section 16, it shall, subject to
Section 9, pay over such refund to the Administrative Borrower on behalf of the
Loan Parties (but only to the extent of payments made, or additional amounts
paid, by the Loan Parties under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of Agent
or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided, that
the Loan Parties, upon the request of Agent or such Lender, agrees to repay the
amount paid over to the Loan Parties (plus any penalties, interest or other
charges, imposed by the applicable Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent or Lender hereunder as finally
determined by a court of competent jurisdiction) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything in this Agreement to the contrary, this
Section 16.4 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Loan Parties or any other Person or require Agent or any Lender to pay any
amount to an indemnifying party pursuant to Section 16.4, the payment of which
would place Agent or such Lender (or their Affiliates) in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

17.GENERAL PROVISIONS.

 

17.1.       Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 



 -142- 

 

 

17.2.       Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3.       Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.       Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5.       Bank Product Providers. Each Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent is acting. Agent hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 



 -143- 

 

 

17.6.       Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7.       Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.8.       Revival and Reinstatement of Obligations; Certain Waivers. If any
member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a "Voidable Transfer"), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys' fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist, and (ii)
Agent's Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent's Liens shall have
been released or terminated, or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent's Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.

 



 -144- 

 

 

17.9.       Confidentiality.

 

(a)       Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.

 



 -145- 

 

 

(b)       Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent.

 

(c)       Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, "Borrower
Materials") available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the "Platform"). The Platform is provided "as is" and "as available."
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party's or Agent's transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person's gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).

 



 -146- 

 

 

17.10.       Survival. All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11.       Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

 

17.12.       Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 



 -147- 

 

 

17.13.       JAKKS as Agent for Borrowers. Each Borrower hereby irrevocably
appoints JAKKS as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), (c) to enter
into Bank Product Provider Agreements on behalf of Borrowers and their
Subsidiaries, and (d) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Revolving Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group's relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.13
with respect to (i) disputes solely between or among Agent-Related Persons
and/or Lender-Related Persons (other than Agent in its capacity as Agent) that
do not involve any violation of the Loan Documents by a Loan Party, (ii) any
claims primarily related to Taxes or any costs attributable to such Taxes which
shall be governed by Section 16 or (iii) any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be; provided, that, notwithstanding the
foregoing, in no event shall Borrowers' indemnification obligations under this
Section 17.13 include any liability, expense, loss or claim of damage or injury
in respect of legal fees, disbursements and expenses in excess of the reasonable
and documented out-of-pocket fees of one firm of counsel to all Agent-Related
Persons and Lender-Related Persons, taken as a whole, and, to the extent
necessary, one local counsel in each relevant jurisdiction to all Agent-Related
Persons and Lender-Related Persons, taken as a whole, and solely in the case of
an actual or perceived conflict of interest, where the Agent-Related Person or
Lender-Related Persons affected by such conflict informs the Borrowers of such
conflict and thereafter retains its own counsel, one additional firm of counsel
in each relevant jurisdiction to each group of similarly situated affected
Agent-Related Persons or Lender-Related Persons (but excluding, in all cases,
the allocated costs of in-house or internal counsel to any Agent-Related Person
or Lender-Related Person).

 

17.14.       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



 -148- 

 

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

17.15.       Intercreditor Agreement. Each Lender hereby (a) agrees that this
Agreement and the other Loan Documents, and the rights and remedies of the Agent
and the Lenders hereunder and thereunder, are subject to the terms of the
Intercreditor Agreement (and to the extent any term of this Agreement or any
other Loan Document conflicts or is inconsistent with the terms thereof, the
terms of the Intercreditor Agreement shall control), (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement, and (c) hereby authorizes and instructs the Agent to
enter into the Intercreditor Agreement

 

[Signature pages to follow.]

 

 -149- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 



BORROWERS: JAKKS PACIFIC, INC., a Delaware corporation       By: /s/ Stephen G.
Berman   Name: Stephen G. Berman   Title: President and Chief Executive Officer
      DISGUISE, INC.,   a Delaware corporation       By: /s/ Stephen G. Berman  
Name: Stephen G. Berman   Title: President and Chief Executive Officer      
JAKKS SALES LLC,   a Delaware limited liability company       By: /s/ Stephen G.
Berman   Name: Stephen G. Berman   Title: President and Chief Executive Officer
      MAUI, INC.,   an Ohio corporation       By: /s/ Stephen G. Berman   Name:
Stephen G. Berman   Title: President and Chief Executive Officer       MOOSE
MOUNTAIN MARKETING, INC.,   a New Jersey corporation       By: /s/ Stephen G.
Berman   Name: Stephen G. Berman   Title: President and Chief Executive Officer

 

Signature Page to Amended and Restated Credit Agreement

 



 

 

 

  KIDS ONLY, INC.,   a Massachusetts corporation       By: /s/ Stephen G. Berman
  Name: Stephen G. Berman   Title: President and Chief Executive Officer





 



Signature Page to Amended and Restated Credit Agreement



 

   

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent and as a Lender       By: /s/ Ben Culver   Name: Ben Culver   Its
Authorized Signatory



 



Signature Page to Amended and Restated Credit Agreement



 



   

 

